Exhibit 10.12

 

AMENDED AND RESTATED OFFICE LEASE

 

CONTENTS

 

 

 

 

 

SUMMARY OF BASIC LEASE TERMS

 

PAGE 2

PREMISES

 

SECTION 1

TERMS

 

SECTION 2

RENT

 

SECTION 3

SECURITY DEPOSIT

 

SECTION 4

USE

 

SECTION 5

OPERATING EXPENSES

 

SECTION 6

UTILITIES AND SERVICES

 

SECTION 7

MAINTENANCE, REPAIRS AND ALTERATIONS

 

SECTION 8

ALTERATIONS AND ADDITIONS

 

SECTION 9

INSURANCE

 

SECTION 10

INDEMNITY

 

SECTION 11

SUBROGATION

 

SECTION 11.A

DAMAGE, DESTRUCTION AND BUSINESS INTERRUPTION

 

SECTION 12

TENANT TAXES

 

SECTION 13

EXTERIOR AREAS

 

SECTION 14

SUBLETTING AND ASSIGNMENT

 

SECTION 15

TENANT’S DEFAULT

 

SECTION 16

LANDLORD’S DEFAULT

 

SECTION 17

CONDEMNATION

 

SECTION 18

SUBORDINATION AND ATTORNMENT

 

SECTION 19

QUIET ENJOYMENT

 

SECTION 20

DELAYS

 

SECTION 21

FUTURE EXPANSION

 

SECTION 22

RENEWAL OPTION

 

SECTION 23

GENERAL PROVISIONS

 

SECTION 24

RIGHT OF FIRST OFFER TO PURCHASE

 

SECTION 25

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

EXHIBIT B

 

PREMISES

EXHIBIT C

 

RULES AND REGULATIONS

EXHIBIT D

 

ACCEPTANCE LETTER

EXHIBIT E

 

PARKING AREAS

EXHIBIT F

 

CURRENT PREMISES WORK LETTER

EXHIBIT G

 

BASE BUILDING IMPROVEMENTS

EXHIBIT H-1

 

TENANT—MANAGED WORK LETTER

EXHIBIT H-2

 

LANDLORD-MANAGED WORK

 

 

LETTER

 

1

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OFFICE LEASE

 

THIS AMENDED AND RESTATED OFFICE LEASE (this “Lease”) is made and entered into
this 10th day of June, 2013, by and between, 3333 WALNUT, LLC, a Colorado
limited liability company (hereinafter referred to as “Landlord”) and RALLY
SOFTWARE DEVELOPMENT CORP., a Delaware corporation (hereinafter referred to as
“Tenant”).

 

W I T N E S S E T H:

 

For and in consideration of the rental and of the covenants and agreements
hereinafter set forth to be kept and performed by the Tenant, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Premises herein
described for the Term herein set forth, at the rental and subject to and upon
all of the terms, covenants and agreements hereinafter set forth.

 

SUMMARY OF BASIC LEASE TERMS

 

A.

 

LANDLORD:

 

3333 WALNUT, LLC,

 

 

 

 

a Colorado limited liability company

 

 

 

 

 

B.

 

TENANT:

 

RALLY SOFTWARE DEVELOPMENT CORP.,

 

 

 

 

a Delaware corporation, or its Permitted Assignee.

 

 

 

 

 

C.

 

BUILDING:

 

3333 Walnut Street, Boulder, Colorado, consisting of an existing structure
containing approximately 65,545 square feet of Rentable Area (the “Current
Building”) and a to-be-constructed addition to the Current Building consisting
of approximately 89,079 square feet of Rentable Area (the “Additional Premises”)
(until the completion of construction of the Additional Premises the term
“Building” will refer only to the Current Building; after the completion of
construction of the Additional Premises, the term “Building” will refer to both
the Current Building and Additional Premises and will be deemed to consist of
approximately 154,624 square feet of Rentable Area, subject to adjustment as set
forth in Section 1.3(b)(i).

 

 

 

 

 

D.

 

PREMISES:

 

Approximately 154,624 square feet of Rentable Area, subject to adjustment as set
forth in Section 1.3(b)(i), of which approximately 65,545 square feet of
Rentable Area comprises the entire Current Building (the “Current Premises”) and
approximately 89,079 square feet of Rentable Area comprises the entire
Additional Premises.

 

 

 

 

 

E.

 

LEASE TERM/ AMENDMENT AND RESTATEMENT OF

 

 

 

 

CURRENT LEASE:

 

Commencing on the date of mutual execution of this Lease (the “Commencement
Date”) and ending ten (10) years after the Additional Premises Rent Commencement
Date (hereinafter defined) (the “Term”). The Additional Premises Rent
Commencement Date is estimated to be November 1, 2014 (the “Estimated Additional
Premises Rent Commencement Date”). The actual Additional Premises Rent
Commencement Date shall be determined as provided in Section 1.3(b)(ii). If the
Additional Premises Rent Commencement Date occurs on other than the first day of
the month, Tenant shall pay proportionate rent at the same monthly rate set
forth herein for the partial month in which the Additional Premises Rent
Commencement Date falls, and the Term of the Lease shall be extended for a like
period such that it shall expire on the last day of the month in which the Term
would otherwise have expired (e.g., if the Additional

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Premises Rent Commencement Date falls on November 1, 2014, the Term will expire
on October 31, 2024; if the Additional Premises Rent Commencement Date falls
between November 2 and November 30, 2014, Tenant shall pay pro-rated Rent for
the Additional Premises for the month of November, 2014 based on the number of
days on and after the Additional Premises Rent Commencement Date, and the Term
will expire on November 30, 2024, and so on). Tenant agrees to complete the
Acceptance Letter attached hereto as Exhibit D, upon determination of the
Additional Premises Rent Commencement Date, signifying the Additional Premises
Rent Commencement Date and the actual Termination Date (herein so called) of the
Lease. Landlord and Tenant acknowledge and agree, in the event of any conflict
between this Lease and the Acceptance Letter, such fully executed Acceptance
Letter shall control and prevail with respect to such dates. Landlord and Tenant
acknowledge and agree that Tenant is currently in occupancy of the Current
Premises pursuant to that certain Office Lease between Landlord and Tenant dated
March 30, 2012 (the “Current Lease”), and that this Lease amends and restates
the Current Lease in its entirety. Effective as of the Commencement Date, but
subject to the provisions set forth in Section 19.1, this Lease shall supersede
and replace the Current Lease as of the date hereof, which shall thereafter be
of no further force or effect, except with respect to the period prior to the
date hereof.

 

 

 

 

 

F.

 

SECURITY DEPOSIT:

 

$4,200,000.00, deliverable and held as set forth in Section 4 of this Lease.

 

 

 

 

 

G.

 

BASE RENT:

 

Current Premises:

 

 

 

 

 

 

 

 

 

Commencement Date -

 

 

 

 

 

 

3/31/14

 

$107,876.15 / Month ($19.75/RSF/ANNUM)

 

 

 

 

4/1/14 - 3/31/16

 

$109,241.67 / Month ($20.00/RSF/ANNUM)

 

 

 

 

4/1/16 - 3/31/17

 

$110,607.19 / Month ($20.25/RSF/ANNUM)

 

 

 

 

4/1/17 - 3/31/18

 

$113,338.23 / Month ($20.75/RSF/ANNUM)

 

 

 

 

4/1/18 - 3/31/19

 

$116,069.27 / Month ($21.25/RSF/ANNUM)

 

 

 

 

4/1/19 - 3/31/20

 

$118,800.31 / Month ($21.75/RSF/ANNUM)

 

 

 

 

4/1/20 - 3/31/21

 

$121,531.35 / Month ($22.25/RSF/ANNUM)

 

 

 

 

4/1/21 - 3/31/22

 

$124,262.40 / Month ($22.75/RSF/ANNUM)

 

 

 

 

3/1/22 - Termination

 

 

 

 

 

 

Date

 

Tenant shall pay Base Rent for the Current Premises in the same rate per square
foot of Rentable Area as Tenant is required to pay for the Additional Premises
as set forth below, with all escalations in Base Rent to occur at the same time,
and subject to the CPI Adjustment (hereinafter defined) as escalations occur for
the Additional Premises.

 

 

 

 

 

 

 

 

 

 

 

Additional Premises:

 

 

 

 

 

 

Additional Premises

 

 

 

 

 

 

Rent Commencement

 

 

 

 

 

 

Date through Month 24

 

$173,704.05 / Month ($23.40/RSF/ANNUM)

 

 

 

 

Months 25 - 48

 

$179,271.48 / Month ($24.15/RSF/ANNUM)

 

 

 

 

Months 49 - 60

 

$184,838.92 / Month ($24.90/RSF/ANNUM)

 

 

 

 

Month 61 -

 

 

 

 

 

 

Termination Date:

 

To be determined based on CPI Adjustment, and

 

 

 

 

 

 

adjusted annually (i.e., at Months 61, 73, 85, 97 and

 

 

 

 

 

 

109), as more fully set forth below.

 

3

--------------------------------------------------------------------------------


 

Commencing at the beginning of Month 61, and annually thereafter (each, an
“Adjustment Date”), the Base Rent for the Additional Premises will be subject to
adjustment equal to the greater of either:  (a) the percentage of increase in
the “Consumer Price Index for All Urban Consumers, CPI-U” (all items, 1982-84 =
100) published by the United States Department of Labor, Bureau of Labor
Statistics, or any successor to such agency for the Denver/Boulder/Greeley
Metropolitan Statistical Area (“Index”); or (b) three percent (3%), compounded
annually (the “CPI Adjustment”).  If publication of the Index is discontinued,
Landlord will substitute comparable statistics with respect to the cost of
living for urban consumers published by any agency of the United States
government or by a nationally recognized financial periodical or institution. 
The CPI Adjustment will be determined by taking the Base Rent effective on the
day preceding that Adjustment Date, multiplied by a fraction the numerator of
which is the Index figure published most recently prior to the month in which
the Adjustment Date occurs and the denominator of which is the Index figure
published most recently prior to the month in which the previous Adjustment Date
(or with respect to the initial CPI Adjustment, the Index figure published most
recently prior to the last adjustment in Base Rent under the Lease) occurred;
provided, however, that the Base Rent shall be increased on each Adjustment Date
by at least three percent (3%) of the Base Rent then in effect, which increase
shall be compounded annually.

 

Tenant shall keep in strict confidence and shall not divulge the specific
contents or provisions of this Lease to anyone other than an officer, agent,
employee, director, shareholder, lawyer, consultant, accountant or auditor of
Tenant or its Permitted Assignee without the prior written consent of Landlord,
unless ordered by a court of competent jurisdiction or required by applicable
law.  Tenant may disclose this Lease to a Permitted Assignee (hereinafter
defined) or any bona fide potential investor, underwriter or acquirer of Tenant
with Landlord’s consent, which shall not be unreasonably withheld, conditioned
or delayed. A breach of the foregoing covenant of confidentiality shall be
deemed a material breach and Event of Default under this Lease, subjecting
Tenant to any and all of Landlord’s rights and remedies available in the event
of nonpayment of rent.  This covenant of confidentiality shall survive the
expiration of the Lease and any amendment thereto.

 

H.

 

RENTABLE AREA OF

 

 

 

 

THE PREMISES:

 

65,545 rentable square feet until completion of the Additional Premises, after
which it shall contain 154,624 rentable square feet, subject to adjustment as
set forth in Section 1.3(b)(i).

 

 

 

 

 

I.

 

RENTABLE AREA OF

 

 

 

 

THE BUILDING:

 

65,545 rentable square feet until completion of the Additional Premises, after
which it shall contain 154,624 rentable square feet, subject to adjustment as
set forth in Section 1.3(b)(i).

 

 

 

 

 

J.

 

(INTENTIONALLY OMITTED)

 

 

 

K.

 

(INTENTIONALLY OMITTED).

 

 

 

 

 

L.

 

LIABILITY INSURANCE REQUIRED OF

 

 

 

 

TENANT:

 

Total coverage not less than Five Million and No/100 Dollars ($5,000,000.00) as
provided in Section 10 hereof.

 

 

 

 

 

M.

 

ADDRESSES FOR NOTICES AND PAYMENT OF RENT

 

 

 

 

AND CHARGES:

 

All notices under this Lease shall be sent by registered or certified, return
receipt requested, or overnight mail or delivered in person with a written
receipt provided.

 

 

 

 

 

 

 

TO LANDLORD:

 

 

 

 

 

 

 

 

 

3333 Walnut, LLC

 

 

c/o MAVDevelopment

 

 

2727 South State Street, Suite 100

 

 

Ann Arbor, Michigan 48104

 

 

Attn: Rob Aldrich

 

4

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

3333 Walnut, LLC

 

 

c/o MAVDevelopment West

 

 

1860 Blake Street, Suite 610

 

 

Denver, Colorado 80202

 

 

Attn:  Property Manager

 

 

 

 

 

TO  TENANT:

 

 

 

 

 

At the Premises

 

 

Contact Name: Associate General Counsel

 

 

Contact Phone: 303-565-2800

 

 

 

 

 

N.

 

USE OF PREMISES:

 

General office and administrative, including software development and other
legal use incidental thereto.

 

 

 

 

 

O.

 

BROKER:

 

Acquire, Inc., Boulder, CO is the sole real estate broker involved in this
transaction.  Landlord shall pay Broker’s commission pursuant to a separate
agreement between Landlord and Broker.

 

 

 

 

 

P.

 

PARKING:

 

Tenant shall be allocated the use of all of the Parking Areas (herein so called)
as detailed in Exhibit E attached hereto and made a part hereof, at no charge to
Tenant during the Term hereof.  Notwithstanding anything contained in the
foregoing: during construction of the Additional Premises, Landlord may use part
of the existing Parking Areas for construction purposes, provided that during
any such use, Landlord shall provide Tenant an equivalent number of on-site or
adjacent substitute parking spaces, free of charge, as more fully depicted in
Exhibit E. Tenant currently has the right to use all on-site spaces (the
“Existing Parking Areas”).  Prior to constructing the Additional Premises,
Landlord shall at its expense complete the paving, striping, and other
improvements to the Parking Areas identified in Exhibit E-2, such that during
construction Tenant shall have the use of no fewer than 211 on-site spaces (the
“Construction Parking Areas”). Upon completion of construction, Landlord shall
deliver the Parking Areas identified in Exhibit E-1, such that Tenant shall have
the right to use all on-site spaces, estimated to be 461 on-site spaces (the
“Permanent Parking Areas”).

 

1.                                      PREMISES

 

1.1                               Grant of Premises.  Landlord hereby leases to
Tenant and Tenant leases from Landlord those certain Premises situated in the
City of Boulder, County of Boulder, State of Colorado, described in Paragraph D
of the Summary of Basic Lease Terms.

 

1.2                               Office Building.  The Premises, together with
and including certain other property owned by Landlord, comprise a multi-story
office building as more fully described in Paragraph D of the Summary of Basic
Lease Terms (hereinafter referred to as the “Building”) and the appurtenant land
on which it is located, as more fully described in Exhibit A.  The parties
acknowledge and agree that Tenant is leasing the entirety of the Building and
property and so unless expressly set forth to the contrary herein, all
references to the “Premises” shall be deemed to include all of the Building and
property.  Tenant’s use and occupancy of the Premises shall include the use of
the Exterior Areas described in Section 14, but excepting therefrom and
reserving unto Landlord the exterior faces of all exterior walls, the roof and
the right to install, and maintain where necessary in the Building and Premises
all pipes, ductwork, conduits and utility lines through hung ceiling space,
partitions, beneath the floor or through other parts of the Building and
Premises.

 

5

--------------------------------------------------------------------------------


 

1.3                               Construction by Landlord.

 

(a)                                 Current Premises.  Tenant acknowledges that
it is in occupancy of the Current Premises pursuant to the terms of the Current
Lease, has accepted the Current Premises in their as-is and current condition,
and that as of the Commencement Date Landlord has no obligation to perform any
work or to supply any materials to the Current Premises, except as provided in
that certain Work Letter attached to this Lease as Exhibit F (the “Current
Premises Work Letter”).  Except for Landlord’s obligation to perform certain
work in the Current Premises after the Commencement Date as more fully provided
in the Current Premises Work Letter, Tenant acknowledges and agrees that the
Current Premises are fully complete as of the Commencement Date, including
Tenant’s existing signage.

 

(b)                                 Additional Premises.

 

(i)                                     Construction of Additional Premises. 
Landlord and Tenant agree that Tenant’s leasehold interest in and right to
occupy the Additional Premises is subject to Landlord’s construction of the
Additional Premises, as more fully provided herein.  Landlord will construct the
Additional Premises at its cost and expense, in a good and workmanlike manner
and in accordance with the plans and specifications set forth in Exhibit G and
all applicable building codes (the “Base Building Improvements”).  Landlord
anticipates that the Base Building Improvements should be substantially
completed by no later than sixteen (16) months after the date of mutual
execution of this Lease (the “Estimated Base Building Improvements Completion
Date”).  The actual date of substantial completion of the Base Building
Improvements, whether occurring before or after the Estimated Base Building
Improvements Completion Date, is referred to herein as the “Base Building
Improvements Completion Date,” and shall be evidenced by a Certificate of
Occupancy or other appropriate approvals issued by the City of Boulder, allowing
occupancy for purposes of completing the Tenant Improvement Work.  It is
understood that the Estimated Base Building Improvements Completion Date is
merely a good faith estimate, and that Landlord shall use reasonable and
diligent efforts to complete the Base Building Improvements on or before the
Estimated Base Building Improvements Completion Date.  Notwithstanding the
foregoing, in the event that Landlord is unable to complete the Base Building
Improvements by the Estimated Base Building Improvements Completion Date using
reasonable diligence, Landlord shall not (except in the absence of reasonable
diligence) be liable for any claims, damages or liabilities by reason thereof,
nor shall such circumstances make this Lease void or voidable and Tenant’s sole
and exclusive remedy for such delay shall be a postponement of the Base Building
Improvements Completion Date, and corresponding postponement of the Additional
Premises Rent Commencement Date as provided below, subject to the provisions of
the following sentences.  Notwithstanding the foregoing, if the Base Building
Improvements Completion Date has not occurred within one hundred twenty (120)
days after the Estimated Base Building Improvements Date (such date, the “First
Outside Base Building Improvements Completion Date”), subject to Tenant Delay
(hereinafter defined) and events of force majeure (“Force Majeure Delay”), then
Tenant shall be entitled to one (1) day of abatement of Base Rent for the
Additional Premises following the Additional Premises Rent Commencement Date for
each such day of delay occurring after the First Outside Base Building
Improvements Completion Date (the “Additional Premises Rent Abatement”).  In
addition, if the Base Building Improvements Completion Date has not occurred
within sixty (60) days after the First Completion  Date (such date, the “Second
Outside Base Building Improvements Completion Date”), subject to Tenant Delay
and Force Majeure Delay, then Tenant shall have the right, in lieu of continuing
with any Additional Premises Rent Abatement, exercisable at any time after the
Second Outside Base Building Improvements Completion Date but prior to the Base
Building Improvements Completion Date, to terminate this Lease as to the
Additional Premises by giving written notice thereof to Landlord (the
“Additional Premises Termination Right”), and upon such termination, this Lease
shall terminate with respect to the Additional Premises, but will remain in
effect as to the Current Premises, and Tenant shall be entitled to receive
return of the Additional Deposit defined below.  The foregoing provisions are
intended to be self-operative, but upon the request of Landlord, Tenant shall
execute a lease amendment evidencing the exercise of the Additional Premises
Termination Right and removing the Additional Premises from this Lease.  Each
documented day of Tenant Delay and/or Force Majeure Delay shall postpone the
First Outside Base Building Improvements Completion Date and the Second Outside
Base Building Improvements Completion Date day-for-day, as applicable.  In any
case, if Landlord is unable to substantially complete the Base Building
Improvements on or before the Estimated Base Building Improvements Completion
Date due to a delay caused by Tenant, its employees, agents, contractors or
other representatives (“Tenant Delay”), then the Base Building Improvements
Completion Date shall be deemed to have occurred on the date that Landlord would
have completed the Base Building Improvements absent such Tenant Delay. 
Promptly after the completion of the Additional Premises, Landlord shall cause
the Rentable Area of the Additional Premises to be verified by the architect of
record for the Base Building Improvements, using BOMA measurement standards
pursuant to BOMA ANSI Z65-2010.  If such

 

6

--------------------------------------------------------------------------------


 

measurement results in a change in the Rentable Area of the Additional Premises
from that set forth in this Lease, then the Base Rent, Construction Allowance
and any other concessions based on the Rentable Area of the Premises shall be
adjusted accordingly.  Tenant acknowledges and agrees that the foregoing
re-measurement provisions shall apply to the Additional Premises only, and that
the Current Premises shall not be subject to re-measurement.  Tenant shall,
within fifteen (15) days after Landlord’s written request, execute and return a
lease amendment effective as of the Additional Premises Rent Commencement Date,
confirming the necessary adjustments.

 

(ii)                                  Construction of Tenant Improvement Work in
Additional Premises; Determination of Additional Premises Rent Commencement
Date.  After the Base Building Improvements Completion Date, Tenant will have a
period of one hundred ninety-five (195) days in which to complete any further
improvements in the Premises for the benefit of Tenant (the “Tenant Improvement
Work”).  If Tenant elects to manage construction of the Tenant Improvement Work,
Landlord will deliver the Additional Premises to Tenant immediately following
the Base Building Improvements Completion Date for the purposes of performing
the Tenant Improvement Work (such date, the “Additional Premises Delivery
Date”), the Tenant Improvement Work will be performed as provided in Exhibit H-1
(the “Tenant-Managed Work Letter”), and Tenant will commence payment of Rent for
the Additional Premises on the date that is one hundred ninety-five (195) days
following the Additional Premises Delivery Date (such date, the “Additional
Premises Rent Commencement Date”).  Tenant’s contractor shall have the right to
access the Base Building Improvements prior to the Additional Premises Delivery
Date for purposes of facilitating and coordinating the planning, staging, and
commencement of the Tenant Improvement Work, subject to and in accordance with
the provisions of the Tenant-Managed Work Letter (the “Early Access”); provided,
however, that such Early Access by and activities of Tenant’s contractor (1) do
not interfere with Landlord’s completion of the Base Building Improvements and
all of Landlord’s other obligations hereunder, (2) abide by Landlord’s security
measures, and (3) are done at Tenant’s sole risk and expense.  In addition, if
such Early Access interferes with Landlord’s completion of the Base Building
Improvements Landlord shall have the right at any time to terminate such Early
Access, any delay in the completion of the Base Building Improvements as a
result of such Early Access shall be deemed a Tenant Delay, and if there is any
increased cost in the Base Building Improvements as a result of such Early
Access, then Tenant shall pay any increased costs upon written demand therefor
by Landlord.  If Tenant elects to have Landlord manage the construction of the
Tenant Improvement Work, Landlord will deliver the Additional Premises to Tenant
upon substantial completion of the Tenant Improvement Work, the Tenant
Improvement Work will be performed as provided in Exhibit H-2 (the
“Landlord-Managed Work Letter’), and the Additional Premises Rent Commencement
Date shall occur on the date that Landlord delivers the Additional Premises to
Tenant with the Tenant Improvement Work substantially complete, as more fully
described in the Landlord-Managed Work Letter (or the date that such Tenant
Improvement Work would have been substantially complete, but for Tenant Delay). 
If Tenant elects to manage the Tenant Improvement Work, Tenant’s occupancy of
the Additional Premises between the Additional Premises Delivery Date and the
Additional Premises Rent Commencement Date shall be subject to all of the terms
and conditions of this Lease, except that Tenant will not be obligated to pay
Base Rent or Operating Expenses for the Additional Premises until the Additional
Premises Rent Commencement Date and the foregoing shall also apply to any Early
Access by Tenant or its contractor.

 

(iii)                               Determination of Management of Tenant
Improvement Work.

 

(A)                               Tenant’s Construction Documents.  No later
than one hundred and eighty (180) days following the Commencement Date, Tenant
shall submit to Landlord complete, finished and detailed architectural,
mechanical, electrical and plumbing drawings and specifications for the Tenant
Improvement Work to include Tenant’s partition and furniture layout, reflected
ceiling, telephone and electrical outlets and equipment rooms, doors (including
hardware and keying schedule), glass partitions, windows (if any), critical
dimensions, structural loading requirements, millwork, finish schedules, air
conditioning and heating systems, ductwork and electrical facilities, together
with all supporting information and delivery schedules (the “Construction
Documents”).  The Construction Documents shall be prepared by architects and/or
engineers approved by Landlord in writing in advance.  For purposes of preparing
and reviewing the Construction Documents, Landlord hereby approves DLR Group as
Tenant’s Additional Premises architect, Landlord’s engineer as Additional
Premises engineer, and, at Tenant’s election, Group 14 Engineering as reviewing
engineer for the DDC control system improvements in the Current Premises set
forth in Exhibits F and F-1.  The Construction Documents shall comply with all
applicable laws and shall be presented in Landlord’s format satisfactory for
filing with the appropriate governmental authorities for required permits and
licenses.  Following receipt of Tenant’s Construction Documents, Landlord (or
its designated architectural and/or engineering firm) shall approve or
disapprove such documents in writing.  If Landlord

 

7

--------------------------------------------------------------------------------


 

disapproves, Landlord shall provide Tenant in writing specific reasons for such
disapproval, but approval shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall submit corrected Construction Documents within ten
(10) days of receipt of Landlord’s disapproval notice.  Landlord shall approve
or disapprove the corrected Construction Documents within five (5) additional
days from receipt thereof.  Upon Landlord’s approval, the Construction Documents
shall become the “Approved Construction Documents.”

 

(B)                               Bidding of Work; Tenant’s Determination of
Management of Work.  Within five (5) days after the designation of the Approved
Construction Documents, Tenant shall advise Landlord in writing as to whether or
not it wants Landlord to bid the Tenant Improvement Work to the contractor that
is constructing the Base Building Improvements (“Landlord’s Contractor”).  If
Tenant does not elect to have Landlord bid the Tenant Improvement Work to the
Landlord’s Contractor, then Tenant will be deemed to have elected to utilize its
own contractors and subcontractors (collectively, “Tenant’s Contractors”) to
perform the Tenant Improvement Work, and the Tenant Improvement Work will be
performed in accordance with the Tenant-Managed Work Letter.  If Tenant elects
to have Landlord bid the Tenant Improvement Work to Landlord’s Contractor,
Landlord will promptly bid the Tenant Improvement Work to the Landlord’s
Contractor based on the Approved Construction Documents and will present the bid
to Tenant upon receipt thereof.  Tenant shall have a period of five (5) business
days after receipt of Landlord’s Contractor’s bid to decide if it will accept
the bid and have Landlord’s Contractor perform the Tenant Improvement Work.  If
Tenant elects to have Landlord’s Contractor perform the Tenant Improvement Work,
then Landlord will manage construction of the Tenant Improvement Work in
accordance with the Landlord-Managed Work Letter.  If Tenant does not timely
either (i) request that Landlord bid the Tenant Improvement Work with the
Landlord’s Contractor, or (ii) accept the bid from Landlord’s Contractor, then
Tenant will be deemed to have decided to manage the Tenant Improvement Work and
such work shall be performed in accordance with the Tenant-Managed Work Letter.

 

(C)                               Additional Provisions regarding Landlord’s
Work.  Tenant acknowledges that Landlord will be constructing the Base Building
Improvements, the Current Premises Work Letter Improvements (and potentially the
Tenant Improvement Work) (collectively, the “Expansion”) while Tenant is in
possession of the Current Premises, and agrees that Landlord, its agents,
employees and contractors shall have the right to enter certain portions of the
Current Premises as reasonably necessary during normal business hours, to design
and construct the Expansion.  Tenant understands that the work to be performed
may result in noise, vibration, dirt, dust, odors, and other circumstances
commonly attendant to construction.  Except as provided herein, Tenant hereby
waives any claim of injury or inconvenience to Tenant’s business, interference
with Tenant’s business, loss of occupancy or quiet enjoyment of the Current
Premises, or any other loss occasioned by such entry or the performance of the
Expansion, and the same shall not relieve Tenant of any obligations under the
Lease; provided that Landlord shall cause its contractors to undertake
affirmative measures to minimize, to the extent reasonably possible, any
disruption to Tenant’s business in the Current Premises during its performance
of the Expansion, and such contractors shall abide by Tenant’s established
security measures.  No entry into the Current Premises by Landlord to perform
any Expansion work shall be deemed a forcible or unlawful entry into the Current
Premises or a detainer of the Current Premises, or an eviction, actual or
constructive, of Tenant from the Current Premises, or any part thereof, nor
shall such entry entitle Tenant to damages or an abatement of Rent with respect
to the Current Premises, unless Landlord fails to minimize disruption in the
Current Premises to the extent reasonably possible.  Tenant shall fully
cooperate with Landlord and its contractors and shall not in any way impede,
inhibit or hinder any of the Expansion.

 

2.                                      TERM

 

2.1                               Basic Term. The Term of this Lease shall be
for the period commencing and ending on the dates set forth in Paragraph E of
the Summary of Basic Lease Terms.

 

3.                                      RENT

 

3.1                               Base Rent.  Tenant agrees to pay to Landlord,
promptly when due, without notice or demand, and without deduction or set off
for any reason whatsoever, as rent for the Premises, the Base Rent set forth in
Paragraph G of the Summary of Basic Lease Terms for each and every month during
the Term hereof.

 

3.2                               Operating Expenses.  In addition to Base Rent,
Tenant agrees to pay additional rent equal to Operating Expenses as provided in
Section 6 hereof.

 

8

--------------------------------------------------------------------------------


 

The Base Rent and estimated Operating Expenses shall be payable in advance on
the first day of each calendar month during the Term.  The Base Rent, Operating
Expenses, and any other amounts that are payable by Tenant to Landlord or
otherwise due under the terms of this Lease are sometimes referred to
collectively herein as “rent.”

 

3.3                               Place of Payment.  All rent payable hereunder
shall be paid at the Ann Arbor, Michigan offices of Landlord set forth in
Paragraph M of the Summary of Basic Lease Terms, or at such other place as
Landlord may from time to time designate, in lawful money of the United States;
provided, however, that certain of the Operating Expenses may be paid directly
to the applicable vendors as outlined herein.  Landlord reserves the right to
request that rent payments be made via electronic funds transfer (or “EFT”)
payments, provided that any bank charge(s) for such EFT payments are
commercially reasonable.

 

3.4                               Interest on Unpaid Sums.  If rent, or any
other monetary sum required to be paid hereunder by Tenant to Landlord, is not
paid when due, such sum shall accrue interest at the rate of eighteen percent
(18%) per annum.  Said interest shall be charged from the date the amount in
question was due until received by Landlord.

 

4.                                      SECURITY DEPOSIT

 

4.1                               Deposit Letter of Credit; Additional Deposit. 
Landlord is currently holding a Current Letter of Credit (herein so called) in
the amount of $2,500,000.00 pursuant to the Current Lease.  Tenant shall cause
the Current Letter of Credit to be converted to cash and thereafter such amount
increased by an additional $1,700,000.00 (the “Additional Deposit,” for a total
of $4,200,000.00) as provided in Section 4.3 below, to be held by Landlord as
security for Tenant’s faithful performance of every provision of this Lease,
including but not limited to the provisions relating to the payment of rent (the
“Security Deposit”), it being expressly understood that the Security Deposit is
not an advance payment of rent or a measure of Landlord’s damages in case of
default by Tenant.  Landlord shall be entitled to draw on the Security Deposit
at any time during the Term of this Lease if, pursuant to the terms of this
Lease, Landlord is entitled to utilize all or any part of the Security Deposit. 
Landlord may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of rent or any other sum in default, or
for the payment of amounts authorized hereunder which Landlord may spend or
become obligated to spend hereunder by reason of Tenant’s default, or to
compensate Landlord for other loss or damage authorized hereunder which Landlord
may suffer hereunder by reason of Tenant’s default.  If any portion of the
Security Deposit is to be so used or applied, Tenant shall, within ten
(10) business days after written demand therefor, deposit cash with Landlord in
an amount sufficient to restore the Security Deposit to the amount set forth in
Paragraph F of the Summary of Basic Lease Terms, and Tenant’s failure to do so
shall be deemed an Event of Default by Tenant under this Lease.  If Tenant shall
fully and faithfully perform every provision of this Lease to be performed by
Tenant, the Security Deposit, or any balance thereof, shall be returned to
Tenant (or Tenant’s assignee including a Permitted Assignee) within sixty (60)
days after the expiration of the Term and after Tenant has vacated the Premises;
however, in no event shall Landlord be under any obligation to return the
Security Deposit earlier than thirty (30) calendar days after the expiration of
the Term.  Tenant hereby agrees that in the event any mortgagee of the Building
succeeds to Landlord’s interest in the Building by reason of foreclosure or deed
in lieu thereof, unless the funds representing the Security Deposit are
transferred and/or delivered by Landlord to such mortgagee, Tenant shall have no
claim against such mortgagee for any deposit.  In addition, Tenant acknowledges
and agrees that following an Event of Default by Tenant which remains uncured
after the expiration of any applicable notice and cure period, and
notwithstanding anything to the contrary herein, Landlord shall be entitled to
hold the Security Deposit and apply said Security Deposit in payment of rent
owed by Tenant.

 

4.2                               Reduction in Security Deposit.  Provided that
between the Commencement Date and the fifth anniversary date of the Additional
Premises Rent Commencement Date (the “Security Deposit Adjustment Date”): (a) no
Event of Default shall have occurred hereunder; and (b) provided that, as of the
Security Deposit Adjustment Date and quarterly thereafter during the Term: 
(i) Tenant’s current financial statements, balance sheets and income statements
shall demonstrate a positive liquidity ratio of at least 1.50 to 1.00; based on
the ratio between Tenant’s unrestricted cash and cash equivalents, current and
long-term marketable investments, and accounts receivable younger than 120 days,
as compared to Tenant’s current liabilities excluding deferred revenue;
(ii) Tenant shall have a market capitalization minimum of $150,000,000.00; and
(iii) Tenant shall have an adjusted EBITDA (adjusted for non-cash charges)
minimum of $3,000,000.00 (collectively, the “Financial Criteria”), then Tenant
shall have the right, after the Security Deposit Adjustment Date, and subject to
the satisfaction of the foregoing Financial Criteria,

 

9

--------------------------------------------------------------------------------


 

to reduce the amount of the Security Deposit to $2,100,000.00, which amount
shall be subject to all of the terms and conditions set forth in Section 4.1
above as pertains to the Security Deposit. After any reduction hereunder, should
any of the Financial Criteria cease to remain satisfied for two (2) successive
calendar quarters, according to Tenant’s quarterly published reports, then
Tenant shall within thirty (30) calendar days thereafter, re-deposit in cash the
full amount of any previous reduction.

 

4.3                               Tenant to Convert Letter of Credit to Cash
Deposit; Additional Deposit Amount.  Within thirty (30) days after the
Commencement Date (the “Conversion Date”), Tenant shall convert the Deposit
Letter of Credit to a cash security deposit (the “Cash Deposit”), on the terms
contained in Sections 4.1 and 4.3.  When Tenant so converts the Security Deposit
to a Cash Deposit, then Landlord shall promptly return the Deposit Letter of
Credit as directed by Tenant or the issuer thereof, either at the same time as
the Cash Deposit or within five (5) business days thereafter.  On or before the
Conversion Date, Tenant will deposit the entire amount of the Cash Deposit
($2,500,000.00, plus the Additional Deposit of $1.700,000.00) in an escrow
account (the “Escrow Account”), with such bank, title company or other escrow
company as designated by Landlord and its mortgagee to act as escrow agent
(“Escrow Agent”), subject to the following terms and conditions:  (a) the Escrow
Account shall be opened for the benefit of both Landlord and Tenant, and
Landlord shall have full rights thereto, subject to the conditions set forth in
this Lease and any escrow instructions mutually agreed to by Landlord, Tenant
and the Escrow Agent; (b) the Landlord shall cause the Escrow Account to be
fully insured by the FDIC (up to any limitations on deposits set forth by the
FDIC); (c) no other funds shall be deposited in the Escrow Account by either
Landlord or Tenant; (d) any interest earned on the Escrow Account shall inure to
the benefit of Tenant; (e) any costs incurred with respect to the Escrow Account
shall be paid by Tenant (provided that each party shall be responsible for
payment of its own attorneys’ fees); and (f) Landlord, Tenant and Escrow Agent
shall enter into an escrow agreement in a form reasonably acceptable to all
parties, but consistent with the terms of this Lease.  To the extent that the
full amount of any Deposit Letter of Credit is converted to a Cash Deposit as
set forth herein, Landlord shall return such Deposit Letter of Credit to Tenant
either at the time of such Cash Deposit or within five (5) business days after
the Cash Deposit is received.

 

4.4                               Replacement Guaranty.  Notwithstanding the
foregoing, Landlord agrees that Tenant may substitute an Acceptable Guaranty, as
hereafter defined, for the Security Deposit.  If Tenant provides an Acceptable
Guaranty in accordance with the provisions of this paragraph, the Security
Deposit shall be released and returned to Tenant, and shall not be required to
be held under this Lease.  An “Acceptable Guaranty” is defined as an absolute
guaranty of this Lease that (a) is from a guarantor that, at a minimum, is rated
as a third party investment grade (i.e., a Standard and Poor’s rating of BBB) or
better, and is acceptable to Landlord, in its reasonable discretion, and (b) is
in a form acceptable to Landlord, in its sole discretion, and (c) is acceptable
to Landlord’s mortgagee (the “Acceptable Guaranty Conditions”).  Without
limiting the generality of the foregoing, if Tenant or its Permitted Assignee
meets the Acceptable Guaranty Conditions, Landlord will consider Tenant or its
Permitted Assignee as a stand-alone entity for purposes of determining a
substitute Acceptable Guaranty, without the necessity of a third-party giving
the Acceptable Guaranty.  Notwithstanding the foregoing, if at any time after
Landlord accepts an Acceptable Guaranty hereunder Landlord or its mortgagee
thereafter determine, using, in the case of Landlord only, commercially
reasonable standards and discretion, that the Acceptable Guaranty Conditions are
no longer satisfied, Landlord reserves the right to require Tenant to provide a
Security Deposit in the amount set forth above in Section 4.1 or Section 4.2
above, as may be applicable.  Tenant’s failure to provide the foregoing within
thirty (30) days after Landlord’s written request therefor shall constitute an
Event of Default hereunder; provided, however, that if Tenant is diligently
working toward obtaining the Security Deposit, and Tenant notifies Landlord
thereof within the initial thirty (30) day period, which notification shall
contain reasonable documentation evidencing Tenant’s efforts, Tenant shall have
an additional period of time, not to exceed an additional thirty (30) days, in
which to obtain such Security Deposit.

 

5.                                      USE

 

5.1                               Permitted Use.  Tenant shall use the Premises
solely for general office and administrative use including the related uses set
forth in Paragraph N of the Summary of Basic Lease Terms, and shall not use or
permit the Premises to be used for any other purpose.

 

5.2                               Compliance with Laws.  Tenant shall, at its
sole cost and expense, promptly comply with all applicable laws, statutes,
ordinances, rules, regulations, orders and requirements in effect during the
Term regulating

 

10

--------------------------------------------------------------------------------


 

the use or occupancy of the Premises, including the requirements of any board of
fire underwriters or other similar body now or hereafter constituted.  Tenant
will not use or permit the use of the Premises in any manner which may tend to
create waste or a nuisance.  Tenant will at all times comply with all federal,
state or local laws, ordinances and regulations (“Hazardous Materials Laws”)
relating to the environment, health and safety, or to any materials constructed
within the definition of hazardous substances, hazardous wastes, hazardous
materials, toxic substances, or words of similar import under any applicable
federal, state or local law, regulation, ordinance or policy (all, collectively,
“Hazardous Materials”). The parties acknowledge that a pre-existing
environmental condition exists in the groundwater table below 3333 Walnut
Street, 1950 33rd Street and 3625 Walnut Street, and that Tenant has no
liability whatsoever for such condition, unless during the Term Tenant, its
affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees, agents, contractors, invitees or
licensees (each, a “Tenant Party” and collectively “Tenant Parties”) causes or
permits to be caused any action that exacerbates the same.

 

5.3                               Insurance Cancellation.  Tenant shall not do
or permit anything to be done on or about the Premises which in any way causes
cancellation or increases the existing rate of any insurance policy covering the
Building or any of its contents.  If any such action shall increase the rate of
any such policy, Tenant shall pay the amount of such increase as additional
rent.

 

5.4                               Landlord’s Rules and Regulations.  Tenant
shall observe and comply with the Building rules and regulations attached hereto
as Exhibit C or other rules and regulations which may be promulgated from time
to time and such reasonable amendments and additions thereto as Landlord may
from time to time promulgate on a non-discriminatory basis.  Landlord shall not
be responsible to Tenant for the non-performance of said rules and regulations
by any other tenants of the Building unless it interferes with Tenant’s quiet
enjoyment of the Premises.

 

6.                                      OPERATING EXPENSES

 

6.1                               Tenant’s Obligations.  In addition to the Base
Rent provided for herein above, Tenant shall pay to Landlord all Operating
Expenses during the Term hereof.  It is the intention of Landlord and Tenant
that Tenant continue to pay Operating Expenses in the same estimated amounts as
Tenant was paying under the Current Lease, until the same are either
(a) adjusted by including the Temporary OE Exclusion (hereinafter defined),
which adjustment is to occur as of the Additional Premises Rent Commencement
Date, or (b) otherwise re-estimated by Landlord as provided in Section 6.4.

 

6.2                               Definition.  Operating Expenses are intended
to be inclusive of all costs of operating and maintaining the Building and the
real property on which it is situated, except franchise, estate, inheritance,
net income and excess profits taxes of Landlord, depreciation on the Building,
interest on and principal retirement of Landlord’s mortgage loans, and leasing
commissions.  In addition, from the Commencement Date through the day
immediately preceding the Additional Premises Rent Commencement Date, Operating
Expenses will also exclude any insurance, tax, maintenance or utility cost
attributable to the building at 1950 33rd Street and/or the land at 3625 Walnut
Street (the “Temporary OE Exclusion”).  On and after the Additional Premises
Rent Commencement Date, Operating Expenses will thereafter include all costs and
expenses previously excluded from Operating Expenses by the Temporary OE
Exclusion. Landlord agrees to make reasonable efforts to minimize Operating
Expenses insofar as such efforts are not inconsistent with Landlord’s intent to
operate and maintain the Building in a first class manner.  Operating Expenses
include but shall not be limited to the following:

 

6.2.1                     All ad valorem real property taxes, assessments, water
and sewer rents, and other governmental impositions and charges whatsoever which
may create a statutory lien upon the Building, the real property on which it is
located or the Parking Areas as detailed on Exhibit E (including those Parking
Areas related to prior 1950 building which is located on the same parcel as the
Building but exclusive of the taxes attributable to the prior 1950 33rd Street
Building and the 3625 Walnut Street land during such time as the Temporary OE
Exclusion is in effect; on and after the Additional Premises Rent Commencement
Date, Tenant will be responsible for real property taxes on all Parking Areas),
which are assessed, levied or imposed during the Term of this Lease, surcharges
levied upon or assessed against parking spaces or Exterior Areas, and any tax
levy or license fee measured by the rent payable by Tenant under this Lease
which may be in lieu of or in addition to current taxes (except Landlord’s net
income taxes) or any obligation to any governmental entity assessed upon
Landlord as a result of its ownership,

 

11

--------------------------------------------------------------------------------


 

operation or use of the Building and all reasonable costs and expenses incurred
by Landlord in contesting or negotiating the same with the applicable
governmental authority if Landlord, in its reasonable discretion, shall in good
faith successfully contest or negotiate the same.

 

6.2.2                     All insurance costs and expenses incurred by Landlord
for policies of insurance, insurance brokerage fee, reasonable loss control
costs and self insured retentions covering the insurance described in
Section 10.2 hereof.

 

6.2.3                     All costs and expenses of repairing, operating and
maintaining the heating, ventilating and air conditioning system for the
Building, including maintenance contracts therefor and the cost of all utilities
required in the operation of such systems, except those required to be paid
directly by Tenant.

 

6.2.4                     All costs and expenses to Landlord in providing
standard services and utilities to the Building, including office janitorial
services, window washing and utilities not separately metered; together with the
cost of replacement of electric light bulbs and fluorescent tubes and ballasts
and lighting fixtures.

 

6.2.5                     The reasonable cost incurred by Landlord’s
accountants, and the reasonable costs of experts or other consultants necessary
to assist the accountants, in making the computations as required hereunder.

 

6.2.6                     All costs and expenses incurred by Landlord in
operating, managing, maintaining and repairing the Building, including but not
limited to all sums expended in connection with the Exterior Areas for general
maintenance and repairs, resurfacing, painting, re-striping, cleaning, sweeping
and janitorial services, window washing, maintenance and repair of elevators,
stairways, curbs and Building signs, sprinkler systems, planting and
landscaping, Common Area lighting and other utilities, maintenance and repair of
any fire protection systems, automatic sprinkler systems, lighting systems,
storm drainage systems and other utility systems serving the Building and
Exterior Areas, costs of supplies, personnel to implement such services and to
police the Exterior Areas, rental and/or depreciation of machinery and equipment
used in such maintenance and services, security and fire protection services,
trash removal services, all costs and expenses pertaining to snow and ice
removal, security systems, utilities, insurance premiums, and Landlord’s direct
costs, if any, for workmen’s compensation insurance, wages, employment
withholding and social security taxes, personal property taxes, fees for
required licenses and permits, supplies, and reasonable and customary charges
for professional management of the Building and Exterior Areas.  Costs and
expenses incurred by Landlord in operating, managing and maintaining the
Building which are incurred exclusively for the benefit of specific tenants of
the Building will be billed accordingly and will not be included within the
Operating Expenses.  Landlord, however, may cause any or all of said services to
be provided by an independent contractor or contractors.

 

6.2.7                     Cost of capital improvements, structural repairs or
replacements made to the Building in order to conform to or comply with
applicable laws, ordinances, rules, regulations or orders of any governmental or
quasi-governmental authority having jurisdiction over the Building or any such
capital improvements, structural repairs or replacements designed primarily to
reduce Operating Expenses.  Expenditures for the foregoing shall be amortized at
a reasonable market rate of return over the useful life of such capital
improvement or structural repair or replacement, as determined by Landlord’s
accountants using generally accepted accounting principles; provided that the
amortized amount of any cost-saving improvement shall be limited in any year to
the corresponding reduction in Operating Expenses as a result thereof.

 

6.3                               Time of Payment.  Tenant shall pay to Landlord
in advance, on the first day of each calendar month during the Term and any
extensions hereof, one-twelfth (l/12) of the estimated annual Operating
Expenses.  If the Term of this Lease commences on a day other than the first day
of the month, Tenant shall pay to Landlord on the first day of the Term a sum
determined by multiplying one three hundred sixty-fifth (1/365) of the estimated
annual Operating Expenses by the number of days remaining in the first calendar
month of the Term.

 

6.4                               Re-Estimation.  At any time and from time to
time during the Term hereof, Landlord may furnish Tenant with written notice of
a re-estimation of Annual Operating Expenses to reflect more accurately, in

 

12

--------------------------------------------------------------------------------


 

Landlord’s reasonable opinion, the current Operating Expenses.  Commencing on
the first day of the calendar month next succeeding delivery of such notice to
Tenant, and continuing on the first day of each subsequent calendar month during
the Term (until subsequently re-estimated), Tenant shall pay to Landlord
one-twelfth (1/12th) of the estimated Annual Operating Expenses, as
re-estimated.

 

6.5                               Annual Adjustments; Reconciliation Statement. 
Within ninety (90) calendar days after the commencement of each calendar year
during the Term hereof or as soon as reasonably practicable thereafter Landlord
shall furnish to Tenant an itemized statement (the “Reconciliation Statement”),
setting forth the total Operating Expenses for the preceding calendar year, and
the amount of estimated Operating Expenses paid by Tenant with respect to such
calendar year.  If the amount of the Operating Expenses for such year exceeds
the amount of estimated Operating Expenses paid by Tenant for such year, Tenant
shall pay Landlord the deficiency within twenty (20) business days after receipt
of the Reconciliation Statement.  If the amount of estimated Operating Expenses
paid by Tenant with respect to such calendar year exceeds the amount of
Operating Expenses, Tenant shall be entitled to a credit in the amount of such
excess against the next payment(s) due to Landlord on account of Operating
Expenses.  Until Tenant receives a Reconciliation Statement pursuant to this
Section 6.5 setting forth a new amount of estimated Operating Expenses for the
new calendar year, Tenant shall continue to pay such estimated Operating
Expenses at the rate being paid for the year just completed.  Moreover, Tenant
shall pay to Landlord, or deduct from the rent, as the case may be, on the date
required for payment of estimated Operating Expenses as adjusted, the
difference, if any, between the monthly installments of estimated Operating
Expenses so adjusted for the new calendar year and the monthly installments of
estimated Operating Expenses actually paid during each year since January 1.

 

6.6                               Tenant’s Audit Rights.  Within forty-five (45)
days after Landlord furnishes its Reconciliation Statement to Tenant for any
applicable calendar year (the “Audit Election Period”), Tenant may, at its
expense, elect to audit Landlord’s Operating Expenses for such calendar year
only, subject to the following conditions:  (a) there is no uncured Event of
Default under this Lease; (b) the audit shall be prepared by an independent
certified public accounting firm of recognized local, regional or national
standing; (c) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (d) the audit shall commence within 30 days after
Landlord makes Landlord’s books and records available to Tenant’s auditor and
shall conclude within 60 days after commencement; (e) the audit shall be
conducted during Landlord’s normal business hours at the location where Landlord
maintains its books and records and shall not unreasonably interfere with the
conduct of Landlord’s business; (f) Tenant and its accounting firm shall treat
any audit in a confidential manner and shall each execute a mutually agreeable,
commercially reasonable confidentiality agreement for Landlord’s benefit prior
to commencing the audit; and (g) the accounting firm’s audit report shall, at no
charge to Landlord, be submitted in draft form for Landlord’s review and comment
before the final audit report is delivered to Tenant and Landlord, and Landlord
shall have the right to point out claimed discrepancies or make suggestions with
respect to such audit report, and any appropriate comments by Landlord which are
accepted by Tenant’s auditor shall be incorporated into the final audit report,
it being the intention of the parties that Landlord’s right to review is
intended to prevent errors and not to unduly influence Tenant’s auditor in the
preparation of the final audit report.  Landlord shall credit any overpayment
determined by the final approved audit report against the next rent due and
owing by Tenant or, if no further rent is due, refund such overpayment directly
to Tenant within thirty (30) days of determination.  Likewise, Tenant shall pay
Landlord any underpayment determined by the final approved audit report within
thirty (30) days of determination.  The foregoing obligations shall survive the
expiration or termination of this Lease.

 

6.6.1.                  If Tenant does not give written notice of its election
to audit Operating Expenses during the Audit Election Period, Tenant
acknowledges and agrees that the information contained on the Reconciliation
Statement shall be deemed correct, and, Tenant waives the right to any further
contest of the Operating Expenses for that year or prior years.  In the event
Tenant timely exercises the aforementioned right to question or contest
Landlord’s Reconciliation Statement, and Landlord and Tenant agree upon any such
adjustment to the Reconciliation Statement, said adjustment shall be deemed the
final settlement for the Operating Expense year in question and Tenant waives
the right to any further contest of the Operating Expenses for that year or any
prior years.

 

6.6.2                     This paragraph 6.6 shall not be construed to limit,
suspend, or abate Tenant’s obligation to pay rent when due, including Operating
Expenses.

 

13

--------------------------------------------------------------------------------


 

7.                                      UTILITIES AND SERVICES

 

7.1                               Tenant shall be responsible for arranging and
paying for all utilities that will be used in the Building and Premises,
including the Parking Areas and all other Exterior Areas.  Landlord shall have
no responsibility for any costs of utilities serving the Building and Premises,
including the Parking Areas and all other Exterior Areas, and Tenant hereby
agrees to indemnify Landlord from and against any and all claims for such
utilities.  If any electric, gas, water or other utility service becomes
unavailable to the Building for any period of time, such unavailability shall
not affect Tenant’s obligations under this Lease to pay Rent or otherwise. 
Notwithstanding the foregoing, if such utility interruption or unavailability is
caused by Landlord, then Landlord will use reasonable efforts to restore the
interruption as soon as is reasonably practicable.  The parties acknowledge and
agree that any electricity generated as a result of the new roof-top solar array
(as more particularly described in Item E.3.j of the Base Building Improvements)
will be used solely to benefit the Building, and shall not be used, sold or
otherwise transferred by either Landlord or Tenant for the benefit of any other
party or property.

 

8.                                      MAINTENANCE, REPAIRS AND ALTERATIONS

 

8.1                               Landlord’s Obligations.  Landlord, as an
Operating Expense (unless excluded from Operating Expenses as provided in
Article 6), shall maintain the structural integrity of the foundations, exterior
roof and exterior walls (excluding the interior surface of exterior walls and
all windows, doors and plate glass) of the Building, except that Tenant shall
bear the cost of all repairs to the Building (including the Premises and the
apparatus contained therein) which become necessary by reason of negligence or
misuse by any Tenant Party and cost thereof shall be paid to Landlord on demand
as additional rent.  Except for Tenant’s obligations or as agreed between Tenant
and Landlord as provided in the following section, Landlord shall make all other
repairs, provide general maintenance as Landlord deems reasonably necessary, and
the cost thereof shall be included in the Operating Expenses.  Landlord shall
have no obligation to commence any repair until a reasonable time not to exceed
five (5) business days after the receipt by Landlord of written notice of the
need for repairs or Landlord’s actual knowledge that such repair is required.

 

8.2                               Tenant’s Obligations.  Throughout the Term of
this Lease, Tenant shall exercise due care in the use and occupancy of the
Premises and the Building and shall, at its expense, repair all damage thereto
caused by Tenant’s use thereof, as well as other maintenance and repair items
that Landlord and Tenant agree in good faith shall be directly contracted,
supervised and paid for by Tenant, including, but not limited to recycling
programs, janitorial service, changing light-bulbs and light fixtures, interior
window washing, carpet cleaning, etc.  Tenant, at Tenant’s expense, shall
provide for all special or additional maintenance services required by Tenant’s
special uses of the Premises, if any.  If Tenant fails to perform Tenant’s
obligations under this section, Landlord may, without terminating this Lease,
enter upon the Premises after three (3) calendar days prior written notice to
Tenant (except in the event of an emergency, in which case Landlord shall not be
required to give any prior notice), and put the same in good order, condition
and repair, and the cost thereof shall be immediately due and payable upon
demand as additional rent to Landlord.  Landlord shall have no liability to
Tenant for any damage, inconvenience or interference with the use of the
Premises by Tenant as a result of performing any such repair and maintenance,
except for damage caused by the gross negligence or willful misconduct of
Landlord.  Tenant will not bring into the Premises or permit the placing within
the Premises of equipment or property exceeding the floor loads of the Building.

 

8.3                               Notification to Landlord.  Tenant agrees to
promptly notify the Landlord or its representative of any accidents or defects
in the Building of which Tenant becomes aware, including defects in pipes,
electric wiring and heating, ventilation and air conditioning equipment or any
other known condition which may cause injury or damage to the Building or any
person therein.

 

8.4                               Surrender of Premises.  Upon the expiration or
sooner termination of the Term, Tenant agrees to quit and surrender the
Premises, broom-clean, in good condition and repair, ordinary wear and tear
excepted, together with all keys and combinations to locks, safes and vaults and
all improvements, alterations, additions, lighting fixtures and equipment at any
time made or installed in, upon or to the interior or exterior of the Premises
(except personal property, signs and trade fixtures put in at Tenant’s expense)
all of which shall thereupon become the property of Landlord without any claim
by Tenant therefor, but the surrender of such property to Landlord shall not be
deemed to be a payment of rent or in lieu of any rent reserved hereunder. 
Before surrendering the Premises,

 

14

--------------------------------------------------------------------------------


 

Tenant shall remove all of Tenant’s personal property, signs, trade fixtures,
any computer, telecommunications or other cabling (collectively, “Cabling”)
installed by or for the benefit of Tenant in the Premises or elsewhere in the
Building, any above-building-standard leasehold improvements the removal of
which would require in excess of standard demolition costs (e.g., raised
flooring, interior stairwells) (collectively, “Special Removable Leasehold
Improvements”) and, at Landlord’s option, Tenant shall also remove any
alterations, additions, fixtures, equipment and decorations at any time made or
installed by Tenant in, upon or to the interior or exterior of the Premises, and
Tenant further agrees to repair any damage caused thereby.  Notwithstanding the
foregoing, Landlord may, by notice to Tenant given at least sixty (60) days
prior to the expiration of this Lease (or in the case of earlier termination,
within ten (10) business days after such earlier termination) require Tenant to
leave any Cabling and/or Special Removable Leasehold Improvements at the
Premises.  If Tenant shall fail to remove any of Tenant’s personal property and
trade fixtures, then at the option of Landlord, either the same shall be deemed
abandoned and become the exclusive property of Landlord, or Landlord shall have
the right to remove and store said property, at the expense of Tenant, without
further notice to or demand upon Tenant and hold Tenant responsible for any and
all reasonable charges and expenses incurred by Landlord therefor.  If the
Premises are not surrendered upon termination of this Lease, Tenant shall
indemnify Landlord against all loss or liability resulting from the delay by
Tenant in so surrendering the same, including, without limitation, any claims
made by any succeeding occupant disclosed to Tenant and founded on such delay.
Tenant’s obligations under this section shall survive the expiration or sooner
termination of the Term.

 

8.5                               Condition as of Commencement Date.  Tenant
accepts the Current Premises in their present, “as is” condition as of the
Commencement Date, and acknowledges and agrees that Landlord has no obligation
to repair or otherwise improve the same, except as provided in the Current
Premises Work Letter.  Landlord acknowledges that there are no Special Removable
Leasehold Improvements existing in the Current Premises as of the Commencement
Date.  Tenant’s acceptance of the Additional Premises shall be governed by the
provisions of Section 1.3 hereof.

 

8.6                               Notwithstanding the foregoing, Landlord and
Tenant acknowledge and agree that as of the date of this Lease, Tenant has
in-house maintenance personnel (the “In-House Maintenance Personnel”) who
currently attend to all ordinary maintenance and repair obligations in and
around the Building, including certain maintenance and repair obligations that
would ordinarily be Landlord’s responsibility hereunder, consisting of all
non-capital maintenance, repair and replacement to the interior and exterior of
the Building, with the exception of snow removal and landscaping (collectively,
the “Tenant-Managed Maintenance/Repairs”).  Landlord agrees that, so long as:
(a) Tenant is the sole tenant in the Building; (b) the In-House Maintenance
Personnel continue to conduct the Tenant-Managed Maintenance/Repairs in a good
and workmanlike manner, in compliance with all laws, and otherwise in a manner
so as to maintain the Building consistent with the manner in which it is being
maintained as of the date of this Lease; (c) the Tenant-Managed
Maintenance/Repairs are conducted at Tenant’s sole cost, and Tenant timely pays
any amounts owing to any outside vendors or others retained by Tenant so that at
no time will the Building or property be subject to any claim for a lien;
(d) Tenant provides Landlord with reasonable records or other documentation
regarding Tenant-Managed Maintenance/Repairs from time-to-time as may be
requested by Landlord; (e) Tenant continues to conduct the Tenant-Managed
Maintenance/Repairs using In-House Personnel, and does not outsource the same to
one or more third-party contractors; and (f) Tenant provides Landlord with
notice of any Major Repair (hereinafter defined) and permits Landlord to
supervise any Major Repair as provided below (the “Tenant-Managed
Maintenance/Repairs Conditions”), then Tenant will be permitted to continue to
use its In-House Maintenance Personnel for the Tenant-Managed
Maintenance/Repairs and Landlord will not include the costs of such
Tenant-Managed Maintenance/Repairs as Operating Expenses hereunder.

 

Prior to conducting any repair or replacement that (a) is estimated to cost more
than $5,000.00; and (b) affects the structure of the Building, the elevators of
the Building or the Building mechanical systems (HVAC, electrical, plumbing,
life safety or other similar systems) (a “Major Repair”), Tenant shall notify
Landlord in writing of the proposed Major Repair, and Landlord shall have the
right, at its option, to either manage such Major Repair using its own personnel
and pass the costs through to Tenant as an Operating Expense, or permit Tenant
to continue with such Major Repair, but with supervision by Landlord as Landlord
deems reasonably appropriate in the circumstances, in which case any reasonable
and necessary costs associated with such supervision by Landlord, not to exceed
five percent (5%) of the cost of the Major Repair, shall be passed through to
Tenant as an Operating Expense.

 

15

--------------------------------------------------------------------------------


 

If at any time Tenant fails to satisfy any of the Tenant-Managed
Maintenance/Repairs Conditions, Landlord shall have the right, upon thirty (30)
days’ prior written notice to Tenant, to elect to have Landlord take over the
Tenant-Managed Maintenance/Repairs for the Building (or any portion thereof), in
which case the reasonable costs of such Tenant-Managed Maintenance/Repairs shall
become Operating Expenses hereunder (unless excluded from Operating Expenses as
provided in Article 6).

 

9.                                      ALTERATIONS AND ADDITIONS

 

9.1                               Landlord’s Consent Required.  Except for
alterations which are cosmetic in nature and do not require the issuance of a
building permit (e.g., painting), Tenant shall not make any alterations or
additions to the Premises without first obtaining Landlord’s written consent. 
Tenant shall cause any such repair or alteration approved by Landlord to be done
promptly and in a good and workmanlike manner in accordance with the plans and
specifications submitted to Landlord and such rules and regulations as may be
established by Landlord.  With respect to cosmetic alterations which do not
require Landlord’s approval, Tenant shall give Landlord at least ten
(10) business days’ prior written notice of its intent to perform such
alterations.  All work, whether or not Landlord’s consent is required, shall be
performed in a good and workmanlike manner and in accordance with applicable
building codes and governmental regulations.  Except for minor alterations that
do not require Landlord’s consent hereunder, all work done and material supplied
shall be done or supplied only by contractors approved by Landlord, and Landlord
shall have the right to grant such approval conditionally or to withdraw the
same at any time; provided that Landlord’s election does not increase the cost
to Tenant.  Tenant shall, at Tenant’s sole cost and expense, be responsible for
any and all maintenance, repair, malfunction and/or replacement of any and all
additions, alterations, and modifications made to, and/or installed in the
Premises during the performance of any tenant improvement work, whether or not
Landlord’s consent is required.  Prior to commencement of any and/or all tenant
improvement work, whether or not Landlord’s consent is required, Tenant shall
provide Landlord with all Proof of Insurance certificates.  Landlord shall not
be responsible for any equipment loss due to problems beyond the Landlord’s
control (i.e. power outages).

 

9.2                               Payment for Work.  All costs of any work
performed by or at the instance of Tenant shall be paid promptly by Tenant so as
to avoid the assertion of any mechanic’s and/or materialmen’s liens. Within
thirty (30) calendar days after receipt of notice thereof, Tenant shall
discharge, by bonding, payment or other means acceptable to Landlord, any
mechanic’s lien filed against the Premises or the Building resulting from
material or labor furnished or performed at the instance or request of Tenant. 
If the lien is not discharged within said thirty (30) day period, Landlord shall
have the right, but not the obligation, to discharge said lien by payment,
bonding or otherwise, and the costs and expenses to Landlord of obtaining such
discharge shall be paid to Landlord by Tenant on demand as additional rent. 
Landlord shall have the right at any time and from time to time to post and
maintain on the Premises and Building such notices as Landlord deems necessary
to protect the Premises against mechanic’s liens. Tenant shall provide Landlord
with copies of all lien releases and all such lien releases shall be notarized.

 

10.                               INSURANCE

 

10.1                        Tenant’s Insurance.  Tenant shall, at all times
during the Term hereof and at its own cost and expense, procure and maintain in
force worker’s compensation insurance and bodily injury liability and property
damage and contractual liability insurance naming Landlord, and any interested
persons, related firms or corporations expressly designated by Landlord, and any
mortgagee of the Building of whose identity Tenant is notified, as additional
insureds, against liability for injury or death of any person in connection with
the use, operation or condition of the Premises.  Liability insurance shall at
all times be in an amount not less than the amount set forth in Paragraph L of
the Summary of Basic Lease Terms for bodily injury and property damage, and may
be provided by one or more policies of insurance.  The limits of any such
insurance shall not limit any excess liability of Tenant.  Tenant shall, at all
times during the Term hereof, at its cost and expense, maintain in effect
policies of insurance covering its fixtures, equipment, and leasehold
improvements installed by Tenant (in excess of any cost thereof paid by
Landlord) located on the Premises, in the amount of their full replacement
value, providing protection against any peril included in the classification of
all risk coverage, including vandalism and malicious mischief.

 

10.2                        Landlord’s Insurance.  Landlord shall procure and
maintain (as an Operating Expense reimbursed by Tenant), during the Term of this
Lease, the following types of insurance covering the following:

 

16

--------------------------------------------------------------------------------


 

(a) the real property of which the Premises is a part, in an amount not less
than one hundred percent (100%) of the replacement value of the Building and
other improvements located within such real property, as such replacement value
may change from time to time, providing protection against any peril generally
included within the designation “all risk” (which may include earthquake and
flood insurance among other things) and coverage for vandalism and malicious
mischief;

 

(b) the rents payable under this Lease; and

 

(c) any general liability coverage, premises liability coverage or other type of
insurance in commercially reasonable amounts relating to claims arising under
negligence, intentional tort, or strict liability theories brought by any party
in connection with the Premises or any condition or use thereof.

 

Tenant shall pay the cost of such insurance as part of the Operating Expenses. 
The Landlord will also, throughout the Term hereof carry public liability and
property damage insurance with respect to the use and operation of the
Building.  Tenant shall have no right to any portion of the proceeds of any
insurance carried by Landlord.

 

10.3                        Form or Policies.  All insurance required to be
carried by Tenant hereunder shall be with companies licensed to underwrite
insurance within Colorado, naming Landlord, its management company, the holder
of any mortgage on the Premises, any ground lessor, and any other interested
persons, related firms or corporations expressly designated by Landlord, as an
additional insured with respect to the operations and activities of Tenant in,
or in connection with Tenant’s occupancy of, the Premises.  Copies of all such
policies or certificates issued by the insurance company evidencing the
existence and amounts of such policies shall be delivered to Landlord upon
written request.  No such policy shall be cancelable or subject to modification
except after thirty (30) calendar days prior written notice to Landlord and any
mortgagee required to be named thereunder.  Tenant shall, within thirty (30)
calendar days prior to the expiration of such policies furnish Landlord with
renewals thereof, or Landlord may order such insurance and charge the cost
thereof to Tenant, which amount shall be payable by Tenant upon demand as
additional rent.  All policies of insurance required to be obtained by Tenant
and by Landlord shall contain a waiver by the insurer of any rights of
subrogation.

 

11.                               INDEMNITY

 

11.1                        Indemnification of Landlord.  Tenant shall indemnify
and hold Landlord and its designated trustees, affiliates, subsidiaries,
members, principals, beneficiaries, partners, officers, directors, shareholders,
employees, mortgagee(s) and agents (including the manager of the Building)
(collectively, “Landlord Parties”) harmless from and against any and all losses,
claims and damages arising from Tenant’s use of the Premises or the conduct of
its business or from any act or omission to act, activity, work or thing done,
permitted or suffered by Tenant in or about the Premises.  Tenant shall further
indemnify and hold the Landlord Parties harmless from and against any and all
claims arising from any breach or default in the performance of any obligation
of Tenant to be performed under the terms of this Lease, or arising from any act
or negligence of Tenant or any other Tenant Parties, and from and against all
costs, reasonable attorney’s fees, expenses and liabilities incurred in
connection therewith.  In case any action or proceeding is brought against
Landlord, Tenant shall defend the same at Tenant’s expense by counsel
satisfactory to Landlord.  Tenant, as a material part of the consideration to
Landlord, hereby assumes all risks of damages to property or injury to person
in, upon or about the Premises during the Term caused by Tenant or a Tenant
Party including their guests or invitees.  The indemnity shall also apply during
Tenant’s occupancy of the Additional Premises prior to the Additional Premises
Rent Commencement Date.  The indemnities of this Section 11 shall not apply,
however, in respect of any notice, claim, demand, loss, damage or other
proceeding arising from or related to the pre-existing environmental condition
mentioned in Section 5.2 hereof unless a Tenant Party causes or permits to be
caused any action that exacerbates the same.

 

11.2                        Indemnification of Other Tenants.  In the event that
Tenant assigns its interest hereunder or sublets the Premises, in whole or in
part, or if Tenant otherwise relinquishes its right to any portion of the
Premises such that other tenants occupy the Building to any extent, then Tenant
shall indemnify and hold harmless such other

 

17

--------------------------------------------------------------------------------


 

tenants of the Building, if any, from any loss or damage caused to the Building
owing to the leakage or escape of water, gas or other substances from any pipes,
machinery or equipment installed by Tenant or any other Tenant Parties within
the Building.  Landlord shall secure similar indemnities from any tenants other
than Tenant, Tenant’s assignees, and Tenant’s subtenants.

 

11.3                        Landlord’s Liability.  Landlord, except in the case
of its gross negligence or willful misconduct, or that of its agents, shall not
be liable for injury or damage which may be sustained by the person, goods,
wares, merchandise or property of Tenant, its employees, invitees or customers,
or any other person in or about the Premises caused by or resulting from theft,
or fire, or from steam, electricity, gas or water, which may leak, or flow from
or into any part of the Premises, or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures of the same.  All of Tenant’s property shall
be kept stored and maintained at the sole risk of Tenant.  Landlord shall not be
liable for any damages arising from any act or neglect of any tenant of the
Building except those acts for which the Landlord was grossly negligent or
participated in willful misconduct.

 

11.A                      SUBROGATION

 

Landlord and Tenant hereby waive any and all rights of recovery against the
other, their officers, agents, and employees (whether or not such rights are
caused by negligence of the other party, and notwithstanding any provisions
contained in this Lease to the contrary) occurring out of the use and occupancy
of the Premises for loss or damage to their respective real and/or personal
property arising as a result of a casualty or condemnation contemplated by
Sections 12 or 18.  Each of the parties shall, upon obtaining the policies of
insurance required by this Lease, notify the insurance carrier that the
foregoing waiver is contained in this Lease and shall require such carrier to
include an appropriate waiver of subrogation provision in the policies.

 

12.                               DAMAGE, DESTRUCTION AND BUSINESS INTERRUPTION

 

12.1 Repair of Damage to Premises.  In the event the Premises or the Building
are damaged by fire or other insured casualty and insurance proceeds have been
made available therefor by the holder or holders of any mortgages or deeds of
trust encumbering the Building, the damage shall be repaired by and at the
expense of Landlord to the extent of such insurance proceeds available therefor
(except that Landlord shall have no obligation to rebuild, replace or repair any
leasehold improvements installed by Tenant in excess of any cost thereof paid by
Landlord), provided such repairs can, in Landlord’s sole opinion, be completed
within one hundred twenty (120) calendar days after the occurrence of such
damage without the payment of overtime or other premiums.  Until such repairs
are completed, rent shall be abated in proportion to the part of the Premises
which is unusable by Tenant in the conduct of its business (but there shall be
no abatement of rent by reason of any portion of the Premises being unusable for
a period equal to one day or less).  If the damage is due to the fault or
neglect of any Tenant Party, there shall be no abatement of rent.  If Landlord
determines that such repairs cannot, in Landlord’s sole opinion, be completed
within such one hundred twenty (120) calendar days, Landlord shall notify Tenant
of the same, and Landlord may at its option make such repairs within a
reasonable time and in such event, this Lease shall continue in effect and rent
shall be abated in the manner provided above; however, if Landlord elects not to
make such repairs, then either party may, by written notice to the other within
thirty (30) calendar days after such election, terminate this Lease as of the
date of the occurrence of such damage, and both parties hereto shall be freed
and discharged of all further obligations hereunder.

 

12.2                        Building Damage.  If the Building throughout shall
be injured or damaged, whether by fire or otherwise (though the Premises may not
be affected, or if affected, can be repaired within one hundred fifty (150)
calendar days) to the extent of more than thirty-three and a third percent (33
1/3%) of the replacement value, and within sixty (60) calendar days after the
happening of such injury Landlord shall decide not to reconstruct or rebuild
said Building, then, notwithstanding anything contained herein to the contrary,
upon notice in writing to that effect given by Landlord to Tenant within said
sixty (60) calendar days, Tenant shall pay the rent, properly apportioned up to
the date of such damage, this Lease shall terminate as of such date, and both
parties hereto shall be freed and discharged of all further obligations
hereunder, except for any obligations that expressly survive the termination of
this Lease.

 

18

--------------------------------------------------------------------------------


 

13.                               TENANT TAXES

 

13.1                        Personal Property.  Tenant shall pay, prior to
delinquency, all taxes, assessments, license fees and public charges levied,
assessed or imposed upon or measured by the value of its business operation,
including but not limited to the furniture, fixtures, leasehold improvements,
equipment and other property of Tenant at any time situated upon or installed in
the Premises by Tenant.  Tenant shall cause all such personal property to be
assessed and billed separately from the real property of Landlord.

 

13.2                        Increase in Taxes.  If at any time during the Term
of this Lease any of Tenant’s property is assessed as a part of the Premises, or
if the assessed value of the Landlord’s property is increased by the inclusion
therein of a value placed on Tenant’s property, Tenant shall pay to Landlord
upon demand, as additional rent, the amount of any such additional taxes as may
be levied against the Building by reason thereof.

 

14.                               EXTERIOR AREAS

 

14.1                        Definition.  The term “Exterior Areas” means all
areas and facilities located on the property but not within the Building
itself.  Exterior Areas include, but are not limited to, pedestrian sidewalks,
stairways, landscaped areas, Parking Areas (as defined in Exhibit E), private
streets and lighting or utilities.

 

14.2                        Maintenance.  Landlord will maintain, operate and
repair (or cause others to do so) all of the Exterior Areas and keep the same in
clean and sightly condition during the Term of this Lease; the cost for which is
included within Operating Expenses.  Landlord shall have the right to adopt and
promulgate reasonable rules and regulations from time to time concerning the
Exterior Areas.  For the purpose of maintenance and repair, or to avoid an
involuntary taking or to prevent the public from obtaining prescriptive rights,
Landlord may temporarily close portions of the Exterior Areas, and such actions
shall not be deemed an eviction of Tenant or a disturbance of Tenant’s use of
the Premises.

 

14.3                        Tenant’s Rights and Obligations.  Landlord grants to
Tenant, during the Term of this Lease, the non-exclusive right and license to
use, for the benefit of Tenant and its officers, agents, employees, customers
and invitees, in common with others entitled to such use, the Exterior Areas as
they from time to time exist, subject to the rights and privileges of Landlord
reserved herein.  Tenant shall not at any time interfere with the rights of
Landlord and others entitled to use any part of the Exterior Areas, and shall
not store, permanently or temporarily, any materials, supplies or equipment in
the Exterior Areas.

 

14.4                        Changes to Exterior Areas.  Landlord shall have the
right at any time during the Term to change the location of entrances to the
Building and change, alter, remodel, reduce or improve the Exterior Areas
without compensation to Tenant.  For such purposes, Landlord may, if necessary,
enter, pass through and work upon the Premises; provided that Landlord shall
carry out such work diligently and reasonably, without unreasonable noise,
interference or disruption, and in such a manner as shall not unreasonably
interfere with Tenant’s access, use or occupancy of the Premises for its
business.

 

15.                               SUBLETTING AND ASSIGNMENT

 

15.1                        No Subletting or Assignment.  Except as provided in
the following sentence, Tenant shall not sublet all or any part of the Premises,
nor assign this Lease or any interest herein, nor mortgage, pledge, encumber or
otherwise transfer this Lease or any part hereof, without the prior written
consent of Landlord which consent, if required, shall not be unreasonably
withheld, conditioned or delayed.  Notwithstanding the foregoing, Tenant shall
be allowed to freely assign this Lease, in whole or in part, to any entity which
controls, is controlled by or is under common control with Tenant, or which
acquires a controlling interest in the assets, business, and/or capital stock of
Tenant, including any successor entity that results from merger, acquisition, or
related transaction (a “Permitted Assignee”), without the consent of Landlord. 
No assignment or subletting by Tenant shall relieve Tenant of its obligations
under this Lease unless the parties expressly agree otherwise.

 

In the event Tenant should desire to assign this Lease or sublet the Premises or
any part thereof, to any party other than its Permitted Assignee, Tenant shall
give Landlord written notice that shall specify (a) the name and business of the
proposed assignee or sublessee, (b) the amount and location of the space
affected, (c) the proposed

 

19

--------------------------------------------------------------------------------


 

effective date and duration of the subletting or assignment, and (d) the
proposed rental to be paid to Tenant by such sublessee or assignee.

 

If the proposed assignment or sublease is not to a Permitted Assignee, the
provisions of this paragraph shall apply, and Landlord shall then have a period
of thirty (30) calendar days following receipt of such notice within which to
notify Tenant in writing that Landlord elects either (1) to terminate this Lease
as to the space so affected as of the date so specified by Tenant and reclaim
that portion of the Premises, in which event Tenant shall be released from any
further Lease obligations associated with such reclaimed portion arising on or
after the date of such termination (except for such obligations that expressly
survive the termination of this Lease), (2) to permit Tenant to assign or sublet
such space, in which event Tenant may accept rent up to the amount that will
equal, but not exceed the current rent contracted-for with Landlord.  Tenant is
hereby prohibited from making a profit in any way on the specified Premises, or
(3) to not consent to such assignment or sublease, in which case Landlord shall
provide Tenant with reasonably detailed documentation as to why it is
withholding consent and why it believes that such withholding of consent is
reasonable in the circumstances.  By way of example, Landlord would be deemed to
be reasonably withholding consent if (a) any portion of the Building or Premises
would likely become subject to additional or different laws as a consequence of
the proposed transfer; (b) the proposed transferee’s use of the Premises
conflicts with the permitted use allowable hereunder; (c) the use, nature,
business, activities or reputation in the business community of the proposed
transferee (or its principals, employees or invitees) does not meet Landlord’s
reasonable and uniformly enforced standards for Building tenants (such as, by
way of example, but not limitation, collection agencies, governmental agencies,
massage parlors, medical marijuana dispensaries); or (d) the proposed transferee
is or has been involved in litigation with Landlord or any of its affiliates
within the past two (2) years.  If the proposed rental rate between Tenant and
any sublessee is greater than the rental rate of this Lease, then such excess
rental is to be deemed additional rent owed by Tenant to Landlord under this
Lease, and the amount of such excess, including any subsequent increases due to
escalation or otherwise, shall be paid by Tenant to Landlord in the same manner
that Tenant pays the rental hereunder and in addition thereto.

 

15.2                        Documentation.  All documents utilized by Tenant to
evidence any subletting or assignment to which Landlord has consented shall be
subject to prior written approval by Landlord or its counsel.  Tenant shall
submit all financial statements and relevant information for the proposed
subtenant or assignee as is reasonably requested by Landlord.  Tenant shall pay,
as additional rent, a reasonable fee not to exceed One Thousand Five Hundred
Dollars ($1,500.00) for all Landlord’s costs and expenses, including reasonable
attorneys’ fees, incurred in determining whether or not to consent to any
requested subletting or assignment and in reviewing and approving such
documentation.

 

15.3                        Subletting Rents.  Acceptance of Rent by Landlord
from anyone other than Tenant shall not be construed as a waiver by Landlord of
any provision of this Lease, nor as a release of Tenant, but the same shall be
taken to be a payment on account of Tenant.

 

15.4                        Special Provisions Regarding Permitted Office
Sharing.  Notwithstanding anything to the contrary contained in this Article 15,
Tenant, without obtaining Landlord’s prior consent but upon prior notice as more
fully set forth below, and provided that Tenant has taken possession of the
Additional Premises and commenced paying Rent, may sublease or license up to
twenty five percent (25%) of the Premises in the aggregate at any time during
the Lease Term to one (1) or more persons or entities engaged in a similar
profession to Tenant (each such individual or entity, a “Permitted Office Share
User”, and such transaction, a “Permitted Office Share”), provided that: 
(a) Tenant shall require each Permitted Office Share User to comply with the
terms and provisions of this Lease, (b) Tenant shall at all times remain liable
for all of the obligations of Tenant under this Lease, including without
limitation, the indemnity provisions contained in this Lease, and shall be
responsible for each Permitted Office Share User in the same manner, and subject
to the same terms and conditions, as if such Permitted Office Share User were
part of the “Tenant” under this Lease; and (c) Tenant shall not make any profit
by reason of entering into any Permitted Office Share and to the extent that
there is any excess rent paid to Tenant in connection with any such Permitted
Office Share, such excess shall be paid over to Landlord as provided in
Section 15.1 above.  Tenant shall provide Landlord at least thirty (30) days’
prior written notice of any Permitted Office Share, and shall include with such
notice a copy of the sublease, license, or use or other occupancy agreement
between Tenant and such Permitted Office Share User.

 

20

--------------------------------------------------------------------------------


 

16.                               TENANT’S DEFAULT

 

16.1                        Default.  If (a) Tenant shall fail to make the
payment of any sum required to be paid by Tenant under this Lease within five
(5) calendar days after the same is due; or (b) Tenant shall fail to perform any
of the other covenants or conditions which Tenant is required to observe and to
perform, and such default shall continue for twenty (20) calendar days after
written notice thereof form Landlord to Tenant (or, if such default is not
capable of being cured within 20 days, if Tenant does not commence to cure such
default within such 20 day period, or thereafter does not diligently prosecute
such cure to completion), or (c) the interest of Tenant under this Lease shall
be levied upon under execution or other legal process, or (d) any petition shall
be filed by or against Tenant to declare Tenant a debtor under the Federal
Bankruptcy Code, for the reorganization or rehabilitation of Tenant or to delay,
reduce or modify Tenant’s debts or obligations (and, if such petition is an
involuntary petition, such petition is not dismissed within 90 days after the
same is filed), or (e) other than by merger, acquisition or initial public
offering, any petition shall be filed or other action taken to otherwise
reorganize or modify Tenant’s capital structure if Tenant is a corporation or
other entity; or (f) Tenant is declared insolvent according to law by a court
having jurisdiction; or (g) any assignment of Tenant’s property shall be made
for the benefit of creditors; or (h) if a receiver or trustee is appointed by a
court for Tenant or Tenant’s property as part of foreclosure or insolvency
proceedings; or (i) Tenant fails to take possession of the Premises on the
Commencement Date of the Term of this Lease or thereafter fails to occupy and
conduct its business on the Premises on a substantially continuous basis, then
Landlord may treat the occurrence of any one or more of the foregoing events as
a default under this Lease (“Event(s) of Default”).

 

16.2                        Remedies.  Upon the occurrence of an Event of
Default under this Lease by Tenant, Landlord shall have all of the following
remedies, which remedies shall be cumulative, and which remedies shall be in
addition to all rights and remedies provided at law or in equity:

 

16.2.1              Landlord may terminate this Lease and forthwith repossess
the Premises and be entitled to recover as damages a sum of money equal to the
total of (i) the cost of recovering the Premises, including Landlord’s
reasonable attorneys’ fees; (ii) any unpaid Base Rent and additional rent earned
at the time of termination, plus interest thereon at the rate of eighteen
percent (18%) per annum from the due date; (iii) the balance of the Base Rent
for the remainder of the Term less the reasonable rental value received by
Landlord if the Premises are subleased for all or any remaining part of such
Term; (iv) all Operating Expenses accruing during the remainder of the Term
(which may either be the actual Operating Expenses, or a reasonable estimation
thereof based on past use and custom), less the value received by Landlord if
the Premises are subleased for all or any remaining part of such Term;
(v) damages for any wrongful withholding of the Premises by Tenant; and (vi) any
other sum of money owed by Tenant to Landlord hereunder.

 

16.2.2              Landlord may retake possession of the Premises and in that
event shall have the obligation to the extent required by applicable law, but
without being deemed to have accepted a surrender thereof and without
terminating this Lease, to undertake commercially reasonable efforts to re-let
the Premises for the remainder of the Term provided for herein, upon
commercially reasonable terms and conditions satisfactory to Landlord; and if
the rent received through such re-letting does not at least equal the Base Rent
and additional rent provided for herein, Tenant shall pay and satisfy any
deficiency between the amount of the rent contracted-for herein and that
received through re-letting; and, in addition, Tenant shall pay all reasonable
expenses incurred in connection with such re-letting, including, but not limited
to, the reasonable cost of necessary repairs, renovations or alterations for an
occupant, leasing commissions paid to any real estate broker or agent, and
reasonable attorneys’ fees incurred.

 

16.3                        Late Charges.  Tenant hereby acknowledges that the
timely payment of rent is of the essence and that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed on Landlord by the
terms of any mortgage or trust deed covering the Premises.  Accordingly, if any
rent or other sum due from Tenant shall not be received by Landlord or
Landlord’s designee within five (5) business days after the said amount is due,
Tenant shall pay to Landlord a late charge, equal to five percent (5%) of such
overdue amount.  The parties hereby agree that such late charge represents a
fair and reasonable estimate of the cost Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of

 

21

--------------------------------------------------------------------------------


 

Tenant’s default with respect to such overdue amount nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

 

16.4                        Cumulative Remedies.  Suit or suits for the recovery
of the rents and other amounts and damages set forth herein above may be brought
by Landlord, from time to time, at Landlord’s election and nothing herein shall
be deemed to require Landlord to await the date on which this Lease or the Term
hereof would have expired by limitation had there been no such Event of Default
by Tenant, or no such termination, as the case may be.  Each right and remedy
provided for in this Lease shall be cumulative and shall be in addition to every
other right or remedy provided for in this Lease or hereafter existing at law or
in equity or by statute or otherwise including, but not limited to, suits for
injunctive relief and specific performance.  The exercise or beginning of the
exercise by Landlord of any one or more of the rights or remedies provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.  All such
rights and remedies shall be considered cumulative and nonexclusive.  All costs
incurred by Landlord in connection with collecting any rent or other amounts
owing by Tenant pursuant to the provisions of this Lease, or to enforce any
provision of this Lease, including reasonable attorneys’ fees from the date such
matter is turned over to any attorney, whether or not one or more actions are
commenced by Landlord, shall also be recoverable as damages by Landlord from
Tenant.

 

16.5                        No Waiver.  No failure by Landlord to insist upon
the strict performance of any agreement, term, covenant or condition hereof or
to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial rent during the continuance of any such breach,
shall constitute a waiver of any such breach or of such agreement, term,
covenant or condition.  No agreement, term, covenant or condition hereof to be
performed or complied with by Tenant, and no breach thereof, shall be waived,
altered or modified except by written instrument executed by Landlord.  No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent breach thereof.
Notwithstanding any termination of this Lease, the same shall continue in force
and effect as to any provisions which require observance or performance by
Landlord or Tenant subsequent to such termination.

 

16.6                        Bankruptcy.  Nothing contained in this Section 16
shall limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding, an amount equal to the maximum allowed by any statute or
rule of law governing such a proceeding and in effect at the time when such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amounts recoverable, either as damages or rent, referred to in any
of the preceding provisions of this section.

 

16.7                        Landlord’s acceptance of such partial payment of
rent after Landlord files a written complaint pursuant to Section 16.2, in no
event constitutes a waiver of any rights, remedies or defense granted to
Landlord hereunder. Landlord shall be entitled to amend the complaint to reflect
said partial payment without creating the necessity for the filing of an
additional answer or other responsive pleading by the Tenant, and without prior
leave of the court unless required by law, and such an amendment shall not delay
the matter from proceeding.

 

16.8                        If a Tenant’s check for payment of any kind is
returned for any reason, all future payments including late fees, attorney fees,
monthly rent, and any other unpaid balances that are outstanding, must be made
by EFT according to Section 3.3 above and/or with certified funds.

 

17.                               LANDLORD’S DEFAULT

 

17.1                        Notice of Landlord.  Landlord shall in no event be
charged with default in the performance of any of its obligations hereunder
unless and until Landlord shall have failed to perform such obligation within
thirty (30) days (or within such additional time as is reasonably required to
correct any such default if, within such thirty (30) day period Landlord begins
to perform and diligently prosecutes its performance continuously thereafter)
after receipt of written notice to Landlord by Tenant properly specifying
wherein Landlord has failed to perform any such obligations.

 

22

--------------------------------------------------------------------------------


 

17.2                        Notice to Mortgagee.  If the holder of record of any
mortgage covering the Premises shall have given prior notice to Tenant that it
is the holder of a mortgage and such notice includes the address at which
notices to such mortgagee are to be sent, then Tenant shall give notice to the
holder of record of such mortgages simultaneously with any notice given to
Landlord to correct any default of Landlord as herein above provided.  The
holder of record of any such mortgage shall have the right, within thirty (30)
calendar days after the expiration of Landlord’s cure period in which to correct
or remedy such default before Tenant may take any additional action under this
Lease by reason of such default.  Any notice of default given Landlord shall be
null and void unless such notice has also been given to all mortgagees whose
addresses have theretofore been given to Tenant.

 

17.3                        Landlord’s Liability.  Anything in this Lease to the
contrary notwithstanding, Tenant agrees that it will look solely to the estate
and property of Landlord in the Building and underlying land, including
applicable insurance policies, for the collection of any judgment requiring the
payment of money by Landlord in the event of any default or breach by Landlord
with respect to the terms of this Lease; and no other assets of Landlord or any
partner of Landlord shall be subject to levy, execution or other procedures for
the satisfaction of Tenant’s remedies.

 

18.                               CONDEMNATION

 

18.1                        Effect of Taking.  If the Premises or any portion
thereof are taken under the power of eminent domain, or sold by Landlord under
the threat of the exercise of said power (all of which is herein referred to as
“Condemnation”), Landlord shall promptly notify Tenant upon receiving written
notification from a condemning authority, and this Lease shall terminate as to
the part so taken as of the date the condemning authority takes title or
possession, whichever occurs first.  If more than twenty-five percent (25%) of
the floor area of the Premises is taken by Condemnation, either party may, at
its option, terminate this Lease as of the date the condemning authority takes
possession, by providing notice, in writing, of its intent to terminate not
later than twenty (20) calendar days after Landlord shall have notified Tenant
of the taking.  If all of the Premises or so much of the Building is taken by
Condemnation (even though no part or only a small part of the Premises be taken)
that Landlord elects not to repair or reconstruct the remaining portion, the
provisions of Section 12.2 shall apply.  Failure of Landlord or Tenant to notify
the other party of its election to terminate the Lease shall constitute
agreement of said party to continue the Lease in full force and effect as to the
balance of the Premises.

 

18.2                        Rent Reduction.  If the Lease is not fully
terminated after any taking, then it shall remain in full force and effect as to
the portion of the Premises remaining; provided the rent payable hereunder shall
be reduced in proportion to the area taken.

 

18.3                        Awards.  All awards for the taking of any part of
the Premises under the power of eminent domain shall be the property of
Landlord, whether made as compensation for diminution of value of the leasehold
or for the taking of the fee; except that Tenant to the extend provided by
applicable law, may bring its own claim against the condemning authority, at its
sole cost and expense, for loss of Tenant’s personal property and reasonable
relocation expenses, provided the filing of such claim does not diminish the
award which would otherwise be receivable by Landlord.

 

19.                               SUBORDINATION AND ATTORNMENT

 

19.1                         Subordination.  Landlord and Tenant agree that this
Lease be and the same hereby is made subject and subordinate at all times to any
mortgage constituting a lien against the Property or any other method of
financing or refinancing in any amounts, and all advances thereon, which may now
or hereafter be placed against or affect any or all of the land and/or the
Premises and/or any or all of the buildings and improvements now or at any time
hereafter constituting a part of or adjoining the Building, and to all renewals,
modifications, consolidations, participations, replacements and extensions
thereof.  The term “mortgages” as used herein shall mean and refer to any
mortgage or deed of trust constituting a lien on the Property.  The aforesaid
provisions shall be self-operative and no further instrument or subordination
shall be necessary unless required by any such mortgagee.  Should Landlord or
any mortgagee desire confirmation of such subordination, the Tenant, within ten
(10) business days following Landlord’s written request therefor, agrees to
execute and deliver, without any charge, any and all documents (in form
reasonably acceptable to such mortgagee)  reasonably acknowledging such
priority.  Without limiting the foregoing, Tenant acknowledges that Landlord
will refinance the Property as part of the Expansion and the mortgagee will
require a subordination, non-disturbance and attornment agreement (“SNDA”) as a
condition of

 

23

--------------------------------------------------------------------------------


 

such financing.  Tenant will execute and acknowledge the SNDA form required by
the mortgagee so long as it is on the mortgagee’s standard form and within the
range of SNDA’s typically required by similar lenders.  In addition, Tenant
acknowledges and agrees that the effectiveness of this Lease is conditioned on
Landlord obtaining the financing for the Expansion (the “Financing
Contingency”).  If Landlord is unable to satisfy the Financing Contingency
within ninety (90) days after the date of mutual execution of this Lease (the
“Outside Financing Contingency Satisfaction Date”), Landlord and Tenant shall
each have the right to terminate this Lease at any time thereafter but prior to
the date that the Financing Contingency is satisfied, in which case the Current
Lease shall remain in full force and effect and the Parties’ rights and
obligations shall be governed in all respects by the Current Lease. 
Notwithstanding the foregoing, if Landlord’s inability to satisfy the Financing
Contingency by the Outside Financing Contingency Satisfaction Date is in any way
due to Tenant Delay, such Outside Financing Contingency Date shall be postponed
day-for-day for each day of Tenant Delay, and Tenant’s right to terminate
hereunder shall be postponed for each day of Tenant Delay.

 

19.2                        Attornment.  Tenant agrees that in the event of a
sale, transfer, or assignment of the Landlord’s interest in the Building or any
part thereof, including the Premises, Tenant shall attorn to and to recognize
such sale, transfer or assignment, or underlying lessor or mortgagee, as
Landlord under the Lease; provided that in connection with such transfer,
Landlord shall also have transferred the Security Deposit and all rent to such
successor or assignee.

 

20.                               QUIET ENJOYMENT

 

20.1                        Covenant of Quiet Enjoyment.  Landlord agrees that
Tenant, upon paying rent and any other monetary sums due under this Lease, may
quietly have, hold and enjoy the Premises during the Term hereof without
hindrance from Landlord or any person claiming through Landlord, subject,
however, to the terms of this Lease, all mortgages, insurance requirements and
applicable laws.  This covenant and all other covenants of Landlord shall be
binding upon Landlord and its successors only during its or their respective
periods of ownership of the Building, and shall not be a personal covenant of
any Landlord Parties.

 

21.                               DELAYS

 

21.1                        Extended Time Due to Delay.  Whenever Landlord shall
be delayed or restricted in the performance of any obligation of Landlord herein
with respect to the performance of work or repairs by reason of Landlord’s
inability to obtain materials, services or labor required for such performance
or by reason of any statute, law or regulation of a government entity, or by
reason of any other cause beyond Landlord’s control, Landlord shall be entitled
to extend the time for such performance by a time equal to the extent of the
delay or restriction, and Tenant’s time for performance under this Lease shall
likewise be extended (provided, however, in no event shall Tenant’s time for
performance in the payment of Rent or any other monetary obligation hereunder be
extended for such reasons), Tenant shall not be entitled to compensation for any
inconvenience, nuisance or discomfort occasioned thereby, except for rent
abatement where expressly provided by this Lease.

 

22.                               Intentionally omitted.

 

23.                               RENEWAL OPTION

 

23.1  Provided no Event of Default hereunder exists and Tenant has performed all
of its covenants and obligations hereunder, Tenant shall have the option to
extend the Term of this Lease, including the provisions of Section 22 hereof
(hereinafter, the “Option”) for two periods of five years each (the “Option
Periods”), upon the same terms and conditions, at the then current market rate
(as determined as set forth below), but not less than the previous year’s rent,
and upon the following further terms and conditions.

 

23.2   Tenant shall exercise said Option only by giving written notice to
Landlord no earlier than three hundred thirty (330) calendar days nor later than
two hundred seventy (270) calendar days before the expiration of the Lease or
the applicable Option Period (the “Notice Period”).  As soon as reasonably
practicable after receipt of Tenant’s notice, Landlord shall advise Tenant of
the Base Rent for the applicable Option Period (“Landlord’s Notice”).  For a
period not to exceed thirty (30) calendar days after the date of Landlord’s
Notice (the “Negotiation

 

24

--------------------------------------------------------------------------------


 

Period”), both parties shall negotiate on a diligent, good-faith basis to arrive
at an agreement concerning the Base Rent for the Option Period.  If at the end
of the Negotiation Period Landlord and Tenant are unable to agree on the Base
Rent for the Option Period, Landlord shall deliver to Tenant Landlord’s proposal
for such terms (“Landlord’s Proposal”) and Tenant shall deliver to Landlord
Tenant’s proposal for such terms (“Tenant’s Proposal”).  Tenant shall have a
period of fifteen (15) business days after the end of the Negotiation Period
(“Tenant’s Decision Period”) to elect to (i) accept Landlord’s Proposal by
written notice (the “Acceptance Notice”) to Landlord, (ii) withdraw its renewal
request by written notice (“Withdrawal Notice”) to Landlord, or (iii) notify
Landlord that it has elected to renew the term of this lease and elected to
proceed to arbitration in accordance with the provisions set forth below
(“Arbitration Notice”).  If Tenant timely delivers its Acceptance Notice,
Landlord and Tenant shall, within ten (10) business days after receipt thereof
from Landlord, execute a lease amendment extending the Term for the applicable
Option Period on the terms set forth in Landlord’s Proposal.  If Tenant delivers
a Withdrawal Notice, then Tenant’s option to extend shall automatically expire
and be of no further force or effect.  If Tenant fails timely to deliver its
Acceptance Notice or its Arbitration Notice (as applicable), then Tenant shall
be deemed to have elected to accept Landlord’s Proposal.  If the Option is not
exercised within the Notice Period, or if thereafter Tenant either timely
revokes the Option or fails to timely accept the terms set forth in Landlord’s
Notice, or if Tenant timely accepts the terms of Landlord’s Notice or Landlord’s
Proposal, as applicable, but thereafter fails to timely execute and return the
lease amendment, the Option shall be considered null and void.

 

If Tenant delivers an Arbitration Notice to Landlord prior to the expiration of
Tenant’s Decision Period, then the term of this Lease shall be renewed and
Landlord and Tenant shall proceed to arbitration in accordance with the
procedure set forth below.  Landlord and Tenant shall commence arbitration
proceedings in accordance with the Commercial Arbitration Rules of the American
Arbitration Association and, at least 6 months prior to the expiration of the
initial term or the preceding Renewal Period, as applicable, Landlord shall
submit Landlord’s Proposal in writing and Tenant shall submit Tenant’s Proposal
in writing, together with the supporting data that was used to calculate such
proposals, to a qualified independent licensed commercial real estate broker or
real estate appraiser who (i) is licensed under the laws of the State of
Colorado, (ii) has been active over the ten (10) year period ending on the date
of appointment in the leasing or appraising of similarly situated office
buildings in the Boulder, Colorado area, (iii) is recognized as a market expert
in office leasing or appraisal of office buildings, (iv) has not represented
either Landlord, Tenant or their respective lenders during the preceding five
(5) years or in connection with this Lease, and (v) has general experience and
competence in determining market rates for office space in Boulder, Colorado
comparable to the Premises, and being familiar with the Commercial Arbitration
Rules of the American Arbitration Association (a “Qualified Arbitrator”).  The
Qualified Arbitrator shall be selected as follows:  AAA shall provide a list of
Qualified Arbitrators and the parties shall first attempt to jointly select one
Qualified Arbitrator.  If the parties cannot agree on one Qualified Arbitrator,
then Tenant shall select one (1) candidate from the AAA list and Landlord shall
select one (1) candidate from the AAA list, and the two (2) individuals so
selected shall select a third candidate from the AAA list within thirty (30)
days after Tenant delivers the Arbitration Notice, and the third shall serve as
the Qualified Arbitrator.  If either Landlord or Tenant fails to select its
panel member within such thirty (30) day period, then the panel member selected
by the other party shall select the Qualified Arbitrator.  Within twenty (20)
days after the proposals are submitted, the Qualified Arbitrator shall hold a
hearing during which Landlord and Tenant may present evidence in support of
their respective proposals.  Within 3 days after the date of the hearing, the
Qualified Arbitrator will determine the Base Rent provided the Qualified
Arbitrator may select only Landlord’s Proposal or Tenant’s Proposal (and no
other amount) as the Base Rent, which proposal so selected shall be the Base
Rent for the applicable Option Period.  The Qualified Arbitrator’s determination
shall be binding on Landlord and Tenant and may be enforced by a court of
competent jurisdiction.  The cost of such arbitration shall be split equally by
the parties.  Within thirty (30) days after the Qualified Arbitrator’s
determination of the Market Rental Rate, Landlord and Tenant shall execute a
mutually acceptable amendment to this Lease specifying that this Lease has been
extended at a rate equal to the determined Base Rent.  If the foregoing
arbitration process is not completed prior to the commencement of the applicable
Option Period, Tenant shall continue to pay Base Rent at the rates in effect
prior to such Option Period until such time as the arbitration process is
complete, at which time Tenant will pay Landlord, the amounts necessary to
adjust the payments made prior to such date to be equal to the Base Rent
determined by such arbitration process.

 

23.3  It is understood and agreed that this Option is personal to the Tenant
named in this Lease and is not transferable (except to a Permitted Assignee); in
the event of any assignment or subleasing of any or all of the Premises (except
to a Permitted Assignee) said Option shall be null and void.

 

25

--------------------------------------------------------------------------------


 

24.                               GENERAL PROVISIONS

 

24.1              Estoppel Certificates.  Tenant shall at any time, upon
reasonable advance notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing (a) certifying that this Lease is unmodified and
in full force and effect (or if modified, stating the nature of the
modifications) and the dates to which the rent and other charges are paid in
advance, (b) acknowledging that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder or specifying such defaults
if any exist, (c) acknowledging to any mortgagee expressly designated by
Landlord that Tenant will not modify or amend this Lease without the consent of
such mortgagee and (d) certifying to other relevant matters about which Landlord
may reasonably request information.  Tenant shall have ten (10) calendar days to
execute and return to Landlord such Estoppel Certificate.  If after reasonable
advance notice from Landlord the Tenant fails to execute and return to Landlord
the Estoppel Certificate within ten (10) calendar days after its delivery, then
Landlord shall be appointed attorney in fact to accurately execute the Estoppel
on Tenant’s behalf. Tenant’s failure to provide this statement within the time
period specified shall, without further notice by Landlord, constitute an Event
of Default under this Lease.

 

24.2                        Transfer of Landlord’s Interest.  In the event of a
sale or conveyance by Landlord of Landlord’s interest in the Premises, then
Landlord, on consummation of the transfer, shall be released and discharged from
any liability thereafter accruing under this Lease with respect to the interest
so transferred, provided that the funds or deposits in the hands of Landlord at
the time of transfer in which Tenant has an interest shall be delivered to the
successor of Landlord.  This Lease shall not be affected by any such sale.

 

24.3                        Captions.  Sections and paragraph captions are for
convenience only and are not a part of this lease and shall not be used for
interpretation or construction of this Lease.

 

24.4                        Time of Essence.  Time is of the essence with
respect to the parties’ performance of obligations hereunder.

 

24.5                        Severability.  The invalidity of any provision of
this Lease, as determined by a court of competent jurisdiction, shall in no way
affect the validity of any other provision hereof.

 

24.6                        Modifications for Mortgage.  In the event any
lending institution with whom Landlord has negotiated or shall hereafter
negotiate for interim, standby or permanent financing for the Building shall
require a modification of this Lease as a condition to providing such financing,
Landlord shall provide written notice of the requirement to Tenant and Tenant
agrees within fifteen (15) calendar days to make any such modification so long
as it is commercially reasonable and does not materially alter any of Tenant’s
rights, or its monetary or performance obligations hereunder.  If Tenant fails
or refuses to make such reasonable modification within said fifteen (15) day
period this Lease may, at Landlord’s sole option, be terminated by Landlord as
of the date set forth in a written notice from Landlord to Tenant, which date
shall in no event be less than thirty (30) calendar days following such notice.

 

24.7                        Entire Agreement.  This Lease, along with any
exhibits or attachments hereto, constitutes the entire agreement between the
parties relative to the Premises and there are no oral agreements or
representations between the parties with respect to the subject matter hereof. 
This Lease supersedes and cancels all prior agreements and understandings with
respect to the subject matter hereof.  This Lease may be modified only in
writing, signed by the parties in interest at the time of modification.

 

24.8                        Recording. This Lease shall not be recorded by
Tenant and any recordation by Tenant shall be a breach under this Lease.  Tenant
may record a memorandum evidencing the Option as provided in Exhibit G.

 

24.9                        Binding Effect; Choice of Law.  Subject to any
provisions hereof restricting assigning or subletting by Tenant and subject to
the provisions for the transfer of Landlord’s interest, this Lease shall bind
the parties, their successors and assigns.  This Lease shall be governed by the
laws of the State of Colorado.

 

24.10                 Holding Over:  Payments After Termination.  If Tenant
remains in possession of all or any part of the Premises after the expiration of
the Term hereof, without the execution of a new Lease, such tenancy shall be

 

26

--------------------------------------------------------------------------------


 

deemed to have created and be construed to be a month to month tenancy only
terminable on thirty (30) calendar days written notice by either party to the
other on the same terms and conditions as provided herein, except not only as to
the Term of this Lease, but also except the Base Rent to be paid by Tenant shall
be equal to one hundred twenty five percent (125%) of the sum of:  (i) Adjusted
Base Rent paid by Tenant immediately prior to the beginning of the holdover
period, (ii) one-twelfth (1/12) of the then-applicable Operating Expenses, and
(iii) one-twelfth (1/12) of any annual additional rent due.  No payments of
money by Tenant to Landlord after the termination of this Lease, in any manner,
or after giving of any notice (other than a demand for payment of money) by
Landlord to Tenant, shall reinstate, continue or extend the Term of this Lease
or affect any notice given to Tenant prior to the payment of such money.  It is
agreed that after the service of notice or the commencement of a suit or after
final judgment granting Landlord possession of the Premises, or after any other
exercise of Landlord’s rights and remedies hereunder, then the payment of such
sums of money, whether as rent or otherwise, shall not waive said notice, or in
any manner affect any pending suit or judgment, except to the extent that such
payment satisfies any judgment in whole or in part.

 

24.11                 Entry by Landlord.  Subject to the provisions of Sections
14 and 20 hereof and this Lease, Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises at all
reasonable times (and, in the event of an emergency, at any time) to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants or
insurers, or to clean, provide routine maintenance or provide any other service
to be provided by Landlord or Tenant hereunder or make repairs, alterations, or
additions thereto, including, but not limited to, any work that Landlord deems
necessary for the safety, protection or preservation of the Building or any
occupants thereof, or to facilitate repairs, alterations or additions to the
Building or any other tenant’s premises.  Except for any entry by Landlord in an
emergency situation or to provide normal maintenance, cleaning and janitorial
service, Landlord shall provide Tenant with reasonable prior notice of any entry
into the Premises, which notice may be given verbally.  Landlord may use its
master key for entry into the Premises.  Landlord shall have the right to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building, provided that Landlord shall use
reasonable efforts to perform all such work on weekends and after normal
business hours.  Entry by Landlord hereunder shall not, in and of itself,
constitute a constructive eviction or entitle Tenant to any abatement or
reduction of rent by reason thereof.

 

24.12                 Authority.  If Tenant is a corporation, each individual
executing this Lease on behalf of the corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of the
corporation in accordance with a duly adopted resolution of the Board of
Directors of the corporation or in accordance with the Bylaws of said
corporation and that this Lease is binding upon the corporation in accordance
with its terms.

 

24.13                 Notices.  All notice or demands of every kind required or
desired to be given by Landlord or Tenant hereunder shall be in writing and
shall be deemed delivered forty-eight (48) hours after depositing the notice or
demand in the United States mail, certified or registered, postage prepaid,
addressed to the Landlord or Tenant at the addresses set forth in Paragraph M of
the Summary of Basic Lease Terms.

 

24.14                 Brokerage Clause.  Landlord and Tenant hereby warrant and
represent that neither has dealt with any real estate broker or finder in
connection with the transaction evidenced hereby except for the broker named in
Paragraph O of the Summary of Basic Lease Terms, for whose commission Landlord
shall be responsible, and each party hereby agrees to indemnify, defend, and
hold the other harmless, as the case may be, from and against any and all claims
which may be made by any other broker or finder in connection with the
transaction evidenced hereby.

 

24.15                 Bankruptcy.  Landlord and Tenant understand that
notwithstanding certain provisions to the contrary contained herein, a trustee
or debtor in possession under the Bankruptcy Code of the United States may have
certain rights to assume or assign this Lease.  Landlord and Tenant further
understand that in any event Landlord is entitled under the Bankruptcy Code to
adequate assurances of future performance of the terms and provisions of this
Lease.  For purpose of any such assumption or assignment, and subject to the
Bankruptcy Code, the parties hereto agree that the term “adequate assurance”
shall include at least the following:

 

24.15.1       In order to assure Landlord that the proposed assignee will have
the resources with which to pay the rent called for herein, any proposed
assignee must have demonstrated to Landlord’s satisfaction a

 

27

--------------------------------------------------------------------------------


 

net worth reasonably acceptable to Landlord.  The financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.

 

24.15.2       Any proposed assignee of this Lease must assume and agree to be
personally bound by the terms, provisions and covenants of this Lease.

 

24.15.3       Notwithstanding anything to the contrary contained in this Lease,
if a Trustee in Bankruptcy assumes control over Tenant’s rights under this
Lease, the Trustee shall provide the Landlord with adequate assurance of future
performance under this Lease, cure or give adequate assurance that he will cure
the Event of Default and shall compensate Landlord for actual loss resulting
from the Tenant’s bankruptcy.  If the Trustee elects to assign such rights to
any third party, “adequate assurance of future performance” shall be deemed to
be the Base Rent paid hereunder increased to the then current Base Rate which
Landlord would charge for comparable space in the Building as of the date of the
Tenant filing its petition for Bankruptcy.

 

24.16                 Tenant shall be entitled to the use of the Parking Areas
set forth in Paragraph P of the Summary of Basic Lease Terms without payment of
additional Base Rent under this Lease, it being understood that all costs
associated with the parking, including but not limited to repairing and
maintaining such parking lot and paying ad valorem real property taxes for the
parcels on which the Parking Areas are located shall be considered a part of the
Operating Expenses.  Landlord shall not be liable for and Tenant hereby releases
and covenants not to bring any action against Landlord for any loss or damage to
any vehicle of Tenant, its guests, employees or agent for damage to or theft of
or from a motor vehicle while in the parking areas.

 

24.17                 Counterparts. This Lease may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall together constitute one and the same instrument.

 

24.18                 Document Review.  In the event Tenant makes any request
upon Landlord causing or requiring Landlord to process, review, negotiate and/or
prepare (or cause to be processed, reviewed, negotiated and/or prepared) any
document or documents in connection with or arising out of or as a result of
this Lease, except as may be expressly stated elsewhere herein, Tenant agrees to
reimburse Landlord or its designee promptly upon demand the fee of $1,500.00
referenced in Section 15.2 hereof, inclusive of reasonable attorneys fees, in
conjunction with each such request.

 

24.19                 Attorney’s Fees.  In the event a suit, action,
arbitration, or other proceeding of any nature what-so-ever, including without
limitation any proceeding under the US Bankruptcy Code, is instituted, or the
services of an attorney are retained to interpret or enforce any provision of
this Lease or with respect to any dispute relating to this Lease, the prevailing
or non-defaulting party shall be entitled to recover from the losing or
defaulting party its reasonable attorneys’, paralegals’, accountants’, and other
experts’ fees and all other reasonable fees, costs, and expenses actually
incurred and reasonably necessary in connection therewith.  In the event of
suit, action, arbitration or other proceeding, the amount thereof shall be
determined by the judge or arbitrator, shall include fees and expenses incurred
on any appeal or review, and shall be in addition to all other amounts provided
by law.

 

24.20       No Accord and Satisfaction.  Landlord’s acceptance of full or
partial payment of Base Rent following Tenant’s failure to pay Base Rent when
due, regardless of whether Landlord notifies Tenant in writing of Tenant’s
failure to pay Base Rent when due, shall in no event constitute a waiver of any
rights, remedies or defense granted to Landlord hereunder, including, but not
limited to, Landlord’s right to pursue an action for unlawful detainer. Tenant
hereby agrees that Landlord shall be entitled to amend its complaint or other
filing in any legal proceeding to reflect said partial payment without creating
the necessity for the filing of an additional answer or other responsive
pleading by the Tenant, and without prior leave of the court unless required by
the court, and such an amendment shall not delay the matter from proceeding.

 

24.21       Joint and Several Liability.  If there is more than one Tenant, or
if Tenant is comprised of more than one party or entity, the obligations imposed
upon Tenant shall be joint and several obligations of all the parties and
entities.  Notices, payments and agreements given or made by, with or to any one
person or entity shall be deemed to have been given or made by, with and to all
of them.

 

28

--------------------------------------------------------------------------------


 

24.22                  Hazardous Materials.  No Hazardous Material, except for
de minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and that are used, kept
and disposed of in compliance with all laws, including without limitation, all
Hazardous Materials Laws, shall be brought upon, used, kept or disposed of in or
about the Premises or the Property by any Tenant Parties without Landlord’s
prior written consent, which consent may be withheld in Landlord’s sole and
absolute discretion.  Without limiting the generality of Tenant’s indemnities
set forth in Article 11 hereof, Tenant shall indemnify, defend and hold the
Landlord Parties harmless from (a) any violation by Tenant of this subsection
during the Term; and/or (b) any contamination caused by any Hazardous Materials
brought onto the Premises, Building or property by Tenant or any other Tenant
Parties during the Term.  Neither this Section 24.22 nor the indemnities in
Article 11 shall apply to the pre-existing environmental condition mentioned in
Section 5.2 hereof unless a Tenant Party causes or permits to be caused any
action that exacerbates the same.

 

25.                     RIGHT OF FIRST OFFER TO PURCHASE.

 

25.1                         During the Term (or any Renewal Term provided under
Section 23 of this Lease), and provided that Tenant is not in default under the
Lease, Tenant shall have a one-time right of first offer to purchase the Option
Property (hereinafter defined) (the “Right of First Offer”) upon and subject to
the terms contained in this Section 25.  If at any time during the Term (or any
Renewal Term), and subject to the provisions of the preceding sentence, should
Landlord decide to place the real property comprised of the Building(s) and
Premises, or any portion thereof (such property, the “Option Property”) on the
open market for sale, Landlord shall first offer Tenant the right to purchase
the Option Property by giving Tenant written notice (the “Offer Notice”). 
Landlord and Tenant shall then have a period of thirty (30) days after Tenant’s
receipt of the Offer Notice (the “Negotiation Period”) in which to reach
mutually acceptable business terms regarding the purchase and sale of the Option
Property, including without limitation, the purchase price for the Option
Property.  During the Negotiation Period, Landlord will negotiate exclusively
with Tenant with respect to the Option Property, and Landlord will not advertise
the Option Property for sale or otherwise place it on the market.  If, at the
end of the Negotiation Period, Landlord and Tenant have not reached agreement on
all pertinent business terms regarding the purchase and sale of the Option
Property, which shall include, without limitation, the purchase price, earnest
money, inspection, financing or other contingencies, and/or the closing date,
then Tenant’s Right of First Offer shall automatically terminate, and Landlord
will be relieved of any further obligation with respect to the Right of First
Offer contained herein.  If Landlord and Tenant are able to reach agreement as
to the pertinent business terms during the Negotiation Period, then Landlord and
Tenant will proceed to enter into a mutually agreement Purchase and Sale
Contract consistent with the terms agreed upon during the Negotiation Period
(the “PSA”).  If the parties are unable to reach mutual agreement on the PSA, or
if either party thereafter does not proceed to close on the purchase and sale of
the Option Property in accordance with the PSA, such failure shall not serve to
reinstate the Right of First Offer as provided herein, it being acknowledged and
agrees that the Right of First Offer contained herein is a one-time right.

 

SIGNATURES ON FOLLOWING PAGE

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the dates
set forth below.

 

LANDLORD:

 

 

 

3333 WALNUT, LLC, a Colorado limited liability company

 

 

 

By:

MAVDevelopment Company, a Michigan

 

 

corporation, its Manager

 

 

 

 

 

 

 

 

By:

/s/ Robert A Aldrich

 

 

 

Name:

Robert A. Aldrich

 

 

 

Title:

President

 

 

 

 

 

 

 

 

Dated this 10th day of June, 2013

 

 

 

 

TENANT:

 

 

 

 

 

RALLY SOFTWARE DEVELOPMENT CORP., a Delaware corporation

 

 

 

By:

Timothy A. Miller

 

 

 

 

Its:

CEO

 

 

 

 

Signature:

/s/ Timothy A. Miller

 

 

 

 

 

 

Dated this 10th day of June, 2013

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Premises is comprised of three parcels, labeled Parcel One, Parcel Two and
Parcel Three, respectively. Each Parcel is described below.

 

Parcel One:

 

Lot 1.

Russell Brown Minor Subdivision Replat A,

EXCEPT that portion thereof conveyed to the City of Boulder by Warranty Deed
recorded May 19, 1997 at Reception No. 1699531,

County of Boulder,

State of Colorado.

 

Parcel Two:

 

The West half (1/2) of a 40.00 foot wide strip of land in Section 29, Township 1
North, Range 70 West of the 6th Principal Meridian, described as follows:

 

Commencing at the East Quarter corner of said Section 29;

 

Thence South 89 degrees 46 minutes 10 seconds West, a distance of 75 feet to a
point on the West right-of-way line of Pleasant View Road as described in
instrument recorded in Book 1122 at Page 64 of the records of the Office of
Clerk and Recorder of Boulder County, Colorado;

 

Thence South 00 degrees 02 minutes 20 seconds West along said Pleasant View
Road, a distance of 909.40 feet to a point on the North right-of-way line of
Walnut Street as described in instrument recorded in Book 1122 at Page 61 of
said records;

 

Thence Northwesterly along said Walnut Street, a distance of 977.62 feet to a
point on the Southwest corner of that parcel of land described in instrument
recorded in Book 1214 at Page 215 of said records, the True Point of Beginning.

 

Thence North 00 degrees 04 minutes 40 seconds West, a distance of 482.45 feet
along the West property line of said parcel to a point on the Southerly
right-of-way line of Colorado and Southern Railway;

 

Thence Northwesterly along said railroad right-of-way a distance of 41.50 feet
more or less to the Northeast corner of that parcel of land as described in
instrument recorded in Book 1179 at Page 132 of said records;

 

Thence Southerly along the West line of said tract, a distance of 195.00 feet to
the Northeast corner of that parcel of land described in instrument recorded in
Book 1161 at Page 176 of said records;

 

Thence continuing Southerly a distance of 300.00 feet along the East border of
said parcel of land to a point on the Northerly right-of-way line of Walnut
Street;

 

Thence South 75 degrees 45 minutes 40 seconds East, a distance of 41.28 feet to
the True Point of Beginning;

 

EXCEPT that portion thereof conveyed to the City of Boulder by Warranty Deed
recorded May 19, 1997 at Reception No. 1699531,

County of Boulder,

State of Colorado.

 

***Parcel Three on next page***

 

--------------------------------------------------------------------------------


 

Parcel Three:

 

A tract of land in the Northeast Quarter of the Southeast Quarter of Section 29,
Township 1 North, Range 70 West of the 6th Principal Meridian, Boulder County,
Colorado, described as follows:

 

Commencing at the East Quarter corner of said Section 29,

 

Thence South 00 degrees 02 minutes 20 seconds West, 949.40 feet along the East
line of said Section 29;

 

Then North 89 degrees 57 minutes 40 seconds West, 485.00 feet at right angles to
the East line of said Section 29, along the centerline of Walnut Street to a
point of curve to the right;

 

Thence Northwesterly 249.62 feel along the arc of said curve to the right to a
point of tangent, said arc having a radius of 1006.00 feet and a delta angle of
14 degrees 13 minutes right;

 

Thence North 75 degrees 44 minutes 40 seconds West 358.99 feet;

 

Thence North 00 degrees 04 minutes 40 seconds West 41.29 feet parallel with the
West line of the East half of the Northwest Quarter of the Southeast Quarter of
said section 29 to the Northerly line of Walnut Street which point is the
Southeast corner of that tract of land described in Deed recorded in Book 1161
at Page 176 of the records of the Office of Clerk and Recorder of Boulder
County, Colorado said point being the True Point of Beginning;

 

Thence South 75 degrees 44 minutes 40 seconds East, 247.71 feet along the
Northerly line of Walnut Street;

 

Thence North 00 degrees 04 minutes 40 seconds West, 440.00 feet more or less,
and parallel with the West line of the East half of the Northwest Quarter of the
Southeast Quarter of said Section 29 to a point on the Southerly line of the
Colorado and Southern Railway Company right-of-way;

 

Thence Northwesterly 267.00 feet, more or less, along said Southerly line of the
Colorado and Southern Railway Company right-of-way to the Northeast corner of
that tract of land described in Deed recorded in Book 1179 at Page 132 of said
records;

 

Thence South 00 degrees 04 minutes 40 seconds East, 495.00 feet parallel with
the West line of the East half of the Northwest Quarter of the Southwest Quarter
of said Section 29 to the Southeast corner of said tract of land described in
instrument recorded in Book 1161 at Page 176 and the True Point of Beginning,

 

EXCEPT a strip of land 40 feet in width off the West side of the above described
parcel,

 

TOGETHER WITH the East half of a 40.00 foot wide strip of land in Section 29,
Township 1 North, Range 70 West of the 6th Principal Meridian, described as
follows:

 

Commencing at the East Quarter corner of said Section 29;

 

Thence South 89 degrees 46 minutes 10 seconds West, a distance of 75 feet to a
point on the West right-of-way line of Pleasant View Road as described in
instrument recorded in Book 1122 at Page 64 of the records of the Office of
Clerk and Recorder of Boulder County, Colorado;

 

Thence South 00 degrees 02 minutes 20 seconds West along said Pleasant View
Road, a distance of 909.40 feet to a point on the North right-of-way line of
Walnut Street as described in instrument recorded in Book 1122 at Page 61 of
said records;

 

Thence Northwesterly along said Walnut Street, a distance of 977.62 feet to a
point on the Southwest corner of that parcel of land described in instrument
recorded in Book 1214 at Page 215 of said records, the True Point of Beginning,

 

Thence North 00 degrees 04 minutes 40 second West, a distance of 482.45 feet
along the West property line of said parcel to a point on the Southerly
right-of-way line of the Colorado and Southern Railway;

 

Thence Northwesterly along said railroad right-of-way a distance of 41.50 feet
more or less to the Northeast corner of that parcel of land as described in
instrument recorded in Book 1179 at Page 132 of said records;

 

Thence Southerly along the West line of said tract, a distance of 195.00 feet to
the Northeast corner of that parcel of land described in instrument recorded in
Book 1161 at Page 176 of said records;

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PREMISES

 

3333 Walnut Street, Boulder, Colorado

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

Landlord and Tenant agree that the following rules and Regulations shall be and
hereby are made a part of this Lease, and Tenant agrees that Tenant’s employees,
agents, contractors and invitees or any others permitted by Tenant to occupy or
enter the Premises, will at all times abide by said Rules and Regulations:

 

1.             The sidewalks, entries, passages, corridors, stairways, and
elevators of the Building shall not be obstructed by Tenant, or Tenant’s agents,
employees, contractors or invitees or used for any purpose other than ingress to
and egress from the Premises.

 

A.            (1)           Furniture, equipment or supplies will be moved in or
out of the Building only upon the elevator designated by Landlord and then only
during such hours and in such manner as may be prescribed by Landlord.  Tenant’s
movers must provide Landlord with proof of insurance coverage naming Landlord,
its manager, and any other parties so designated by Landlord as additional
insureds.  Tenant shall cause its movers to use only the loading facilities and
elevator designated by Landlord.  In the event Tenant’s movers damage the
elevator or any part of the building, Tenant shall forthwith pay to Landlord the
amount required to repair said damage.

 

(2)           No safe or articles, the weight of which may in the opinion of
Landlord constitute a hazard or damage to the Building or Building’s equipment
shall be moved into the Premises.

 

(3)           Safes and other equipment, the weight of which is not excessive,
shall be moved into, from and about the Building only during such hours and in
such manner as shall be prescribed by Landlord; and Landlord shall have the
right to designate the location of such articles in the Premises.

 

B.            During the entire Term of the Lease, Tenant shall at Tenant’s
expense install and maintain under each and every caster chair a chair pad to
protect the carpeting.

 

2.             No new or additional sign, advertisement or notice shall be
inscribed, painted or affixed on any part of the inside or outside of the
Building unless of such color, size and style and in such place upon or in the
Building as shall be first designated by Landlord; but there shall be no
obligation or duty on the part of Landlord to allow any sign, advertisement or
notice to be inscribed, painted or affixed on any part of the inside or outside
of the Building.  A Directory in a conspicuous place, with the name(s) of
Tenant(s), not to exceed one name, will be provided by Landlord; any necessary
revision to this Directory will be made by Landlord at Tenant’s expense, within
a reasonable time after notice for Tenant of the change making the revisions
necessary.  No furniture shall be placed in front of the Building or in any
lobby or corridor, without the prior written consent of Landlord.  Landlord
shall have the right to remove all non-permitted signs and furniture, except
Tenant’s existing signage, at the expense of Tenant.

 

3.             Tenant shall not do or permit anything to be done in the Premises
or bring or keep anything therein which would in any way increase the rate of
fire insurance on the Building or on property kept therein, constitute a
nuisance or waste, or obstruct or interfere with the rights of other tenants or
in any way injure or annoy them, or conflict with the laws relating to fire or
with any regulations of the fire department or with any insurance policy upon
the Building or any part thereof or conflict with any of the rules or ordinances
of the Department of Health of the City and County where the Building is
located.

 

4.             Tenant shall not employ any new or additional persons, other than
the janitor or cleaning contractor of Landlord, for the purpose of cleaning or
taking care of the Premises, without the prior written consent of Landlord. 
Landlord shall be in no way responsible to Tenant for any loss of property from
the Premises, however occurring, or for any damage done to Tenant’s furniture or
equipment by the janitor or any of the janitor’s staff, or by any other person
or person whomsoever.  The janitor of the Building may at all times keep a pass
key, and other agents of Landlord shall at all times be allowed admittance to
the Premises.

 

C-1

--------------------------------------------------------------------------------


 

5.             Water closets and other water fixtures shall not be used for any
purpose other than that for which the same are intended; and any damage
resulting to the same from misuse on the part of Tenant or Tenant’s agents or
employees shall be paid for by Tenant.  No person shall waste water by tying
back or wedging the faucets or in any other manner.

 

6.             Except for seeing eye dogs for the blind and hearing ear dogs for
the deaf, no animals shall be allowed in the offices, halls, corridors and
elevators of the Building.  No persons shall disturb the occupants of this or
adjoining buildings or premises by the use of any radio sound equipment or
musical instrument or by the making of loud or improper noises.

 

7.             Intentionally omitted.

 

8.             Tenant shall  not allow anything to be placed on the outside of
the Building, nor shall anything be thrown by Tenant or Tenant’s agents,
employees, contractors, or invitees out of the windows or doors, or down the
corridors, elevator shafts, or ventilating ducts or shafts of the Building. 
Tenant, except in case of fire or other emergency, shall not open any outside
window that is not designed to be opened.

 

9.             No additional lock or locks shall be placed by Tenant on any door
in the Building unless written consent of Landlord shall first have been
obtained.  A reasonable number of keys to the Premises and the toilet rooms, if
locked by Landlord, will be furnished by Landlord; and neither Tenant nor
Tenant’s agents or employees shall have any duplicate keys made.  At the
termination of this tenancy, Tenant shall promptly return to Landlord all keys
to offices, toilet rooms or vaults.

 

10.          No window shades, blinds, screens, draperies or other window
coverings will be attached or detached by Tenant without Landlord’s prior
written consent.  Tenant agrees to abide by Landlord’s rules with respect to
maintaining uniform curtains, draperies and linings at all windows and hallways.

 

11.          No awnings shall be placed over any window.

 

12.          If any Tenant desires any new or additional telegraphic, telephonic
or other electric connections, Landlord or Landlord’s agents will direct the
electricians as to where and how the wire may be introduced; and without such
directions, no boring or cutting for wire will be permitted.  Any such
installation and connection shall be made at Tenant’s expense.

 

13.          Tenant shall not install or operate any steam or gas engine or
boiler in the Premises.  The use of oil, gas or inflammable liquids for eating,
lighting or any other purpose is expressly prohibited.  Explosive or other
articles deemed extra hazardous shall not be brought into the Building or the
property.

 

14.          Any painting or decorating, as may be agreed to be done by and at
the expense of Landlord, shall be done during regular working hours.  Should
Tenant desire such work on Saturdays, Sundays, holidays or outside of regular
working hours, Tenant shall pay for the extra cost thereof.

 

15.          Except as permitted by Landlord, Tenant shall not mark upon, paint
signs upon, cut, drill into, drive nails or screws into, or in any way deface
the walls, ceilings, partitions or floors of the Premises or of the Building;
and any defacement, damage or injury caused by Tenant or Tenant’s agents or
employees shall be paid for by the Tenant.

 

16.          Subject to the Lease provisions, Landlord shall at all times have
the right, by and through Landlord’s officers or agents, to enter the Premises
and show the same to persons wishing to lease them and may, at any time within
sixty (60) days preceding the termination of the Term of Tenant’s Lease, place
upon the doors and windows of the Premises the notice “For Rent” which notice
shall not be removed by Tenant.

 

17.          Personal Use of Premises.  The Premises shall not be used or
permitted to be used for residential, lodging or sleeping purposes, or for the
storage of personal effects or property not required for business purposes.

 

18.          Storage of vehicles in the parking lot is not permitted.  Any
vehicles appearing to be stored or abandoned will be ticketed and towed at the
vehicle owner’s expense.

 

C-2

--------------------------------------------------------------------------------


 

19.          All areas in the Building have been designated as “No Smoking”
areas and Tenant, and its employees agents and invitees agree to abide by this
designation.

 

20.          Tenant shall not place anything or allow anything to be placed near
the glass of any window, door, partition or wall which may in Landlord’s sole
judgment appear unsightly from outside the Building.

 

21.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purposes other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein, and to the
extent caused by Tenant or its employees or invitees, the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant.

 

22.          Tenant shall cause all doors to the Premises to be closed and
securely locked before leaving the Building at the end of the day.

 

23.          Without the prior written consent of Landlord, not to be
unreasonably withheld, Tenant shall not use the name of the Building or any
depiction of the Building in connection with, or in promoting or advertising the
business of Tenant, except Tenant may use the address of the Building as the
address of its business.

 

24.          Tenant shall cooperate fully with Landlord to assure the most
effective operation of the Premises’ or the Building’s heating and air
conditioning, and shall refrain from attempting to adjust any controls.  Tenant
shall keep corridor doors closed.

 

25.          Tenant agrees that Landlord may reasonably amend, modify, delete or
add new and additional rules and regulations for the use and care of the
Premises and the Building of which the Premises are a part.  Tenant agrees to
comply with all such rules and regulations upon notice to Tenant from Landlord. 
In the event of any breach of the rules and regulations herein set forth, or any
reasonable amendments, modifications or additions thereto, Tenant shall promptly
cure such breach upon notice from Landlord.  If Tenant fails to promptly cure
the same then Landlord shall have all remedies set forth in this Lease in the
Event of Default by Tenant.

 

26.          Tenant recognizes and agrees to enforce with all employees and
guests, a policy of no smoking in the Premises and Exterior Areas of the
building Complex, except in areas specified by the Landlord or its management
personnel.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ACCEPTANCE LETTER

 

Landlord:

3333 WALNUT, LLC

 

c/o MAVDevelopment

 

2727 South State Street, Suite 100

 

Ann Arbor, Michigan 48104

 

Attn: Rob Aldrich

 

 

Tenant:

RALLY SOFTWARE DEVELOPMENT CORP.,

 

Attn: Associate General Counsel

 

 

Premises:

3333 Walnut, Boulder, Colorado

 

 

Re:

Lease, dated for reference purposes only as                               ,
2013, by and between Landlord and Tenant on the Premises.

 

This is to advise that the undersigned, as Tenant, has inspected the
improvements at the above-referenced Premises and hereby confirms the following:

 

1.              Tenant has accepted possession of the Premises pursuant to the
terms of the Lease.

 

2.              That the improvements and space required to be furnished
according to the aforesaid Lease have been completed and supplied by Landlord in
all respects, pursuant to a Certificate of Occupancy or other appropriate
governmental approvals evidencing compliance with all applicable codes, and
there are no Special Removable Leasehold Improvements contained therein.

 

3.             That the Landlord has fulfilled all of its obligations under the
Lease.

 

4.              That no Rent has been prepaid except as provided by the Lease.

 

5.              That there are no existing defenses or offsets which the
undersigned Tenant has against the enforcement of said Lease by the Landlord.

 

6.              That the aforesaid Lease has not been modified or altered,
except as set forth herein.

 

7.              The Commencement Date of the Lease is the        day
of                                , 20    .

 

8.              The Additional Premises Rent Commencement Date is the
             day of                   , 20      .

 

9.              The Termination Date of the Lease is the          day
of                           , 20    .

 

10.       That the Lease is now in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON THE FOLLOWING PAGE

 

D-1

--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 

 

 

3333 WALNUT, LLC,

 

RALLY SOFTWARE DEVELOPMENT CORP.,

a Colorado limited liability company

 

a Delaware corporation

 

 

 

By: MAVDevelopment Company, a Michigan

 

By:

 

corporation, its Manager

 

 

 

 

 

Name:

 

By:

 

 

 

 

Name:

Robert A. Aldrich

 

Title:

 

Title:

President

 

 

 

Dated:

 

 

Dated:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PARKING AREAS

 

[g132571kq07i001.gif]

 

Permanent Parking Area

 

Upon completion of the Additional Premises, the parking will be in the area
cross hatched on the plan.

 

E-1

--------------------------------------------------------------------------------


 

[g132571kq07i002.gif]

 

Construction Parking Areas

 

During construction of the Additional Premises, the parking will be in the area
cross hatched on the plan.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

WORK LETTER - CURRENT PREMISES

 

Within one hundred eighty (180) days following the Commencement Date, Landlord
shall perform the following work within the Current Premises, at a time or times
mutually agreed to by Tenant and Landlord, on a turnkey basis at Landlord’s
expense (collectively, the “Landlord’s Work”):

 

·              Upgrade and expand the DDC control system in the Current Premises
per the specifications of Group 14 Engineering (if selected by Tenant) and
Landlord’s consultants, as agreed upon by Landlord and Tenant in good faith,
upon which the specifications will be fully reflected on Exhibit F-1 attached
hereto.  Promptly after the Commencement Date, Landlord shall at its expense
design the DDC system upgrade and expansion, and thereafter, upon Tenant’s
election, shall allow Tenant’s engineer, Group 14 Engineering to review and
confirm such design at Tenant’s expense.  Once such design is confirmed and
agreed upon, the design specifications may be reviewed and approved by Landlord
and Tenant, and/or their respective consultants, within the 180-day period and
shall be incorporated into appropriate construction drawings.  Once such
specifications are approved, they will be attached hereto as Exhibit F-1.  Any
design review and approval services performed by Group 14 Engineering shall be
at Tenant’s cost.

 

Tenant acknowledges that Landlord will be conducting the Landlord’s Work while
Tenant is in possession of the Current Premises, and agrees that Landlord, its
agents, employees and contractors shall have the right to enter the Current
Premises to conduct the Landlord’s Work.  Tenant understands that the work to be
performed may result in noise, vibration, dirt, dust, odors, and other
circumstances commonly attendant to construction.  Tenant hereby waives any
claim of injury or inconvenience to Tenant’s business, interference with
Tenant’s business, loss of occupancy or quiet enjoyment of the Current Premises,
or any other loss occasioned by such entry or the performance of the Landlord’s
Work, and the same shall not relieve Tenant of any obligations under the Lease;
provided that Landlord shall minimize to the extent reasonably possible any
disruption to Tenant’s business in the Current Premises during its performance
of the Landlord’s Work, and shall cause its contractors to abide by Tenant’s
established security measures.  No entry into the Current Premises by Landlord
to perform any Landlord’s Work shall be deemed a forcible or unlawful entry into
the Current Premises or a detainer of the Current Premises, or an eviction,
actual or constructive, of Tenant from the Current Premises, or any part
thereof, nor shall such entry entitle Tenant to damages or an abatement of Rent
with respect to the Current Premises, unless Landlord fails to minimize
disruption in the Current Premises to the extent reasonably possible.  Tenant
shall fully cooperate with Landlord and its contractors and shall not in any way
impede, inhibit or hinder any of the Landlord’s Work.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

DDC DESIGN SPECIFICATIONS

 

[to be attached post-Lease execution when agreed upon]

 

F-2

--------------------------------------------------------------------------------


 

GRAPHIC [g132571kq09i001.jpg]

Exhibit G

 

BASE BUILDING IMPROVEMENT WORK

 

3333 Walnut, Boulder, CO

Building Expansion Base Building Specifications

Date:  June 4, 2013

 

Landlord shall complete the following Base Building Improvements, at Landlord’s
cost:

 

A.            Utilities

 

1.  Electricity — 480/277 volt service to be provided to the building from the
local utility company.

 

2.  Water — City of Boulder water service to be provided to the building and
extended to each floor via vertical risers.  Suitable capacities will be
provided for domestic and fire suppression systems.

 

3.  Sanitary Sewer — sanitary sewer to be provided by municipality and be
extended to each floor via vertical risers.

 

4.  Storm Sewer — a suitably sized storm sewer system for parking and roof
drainage will be provided and connected to municipal storm system.

 

5.  Telecommunications — two 4” conduits will be extended into the buildings
Telecommunications closet for distribution to Tenant spaces.  Low voltage
cabling to be provided at Tenants expense.

 

B.            Site work and Pavements

 

1.  All mass grading, cut and fills and excavations.

 

2.  Landscaping and irrigation per local requirements.

 

3.  Parking lot paving and sidewalks as noted on approved site plans, including
parking lot lighting.

 

4.  Complete removal and disposal of the 1950 33rd Street structure.

 

C.            Foundations and Superstructure

 

1.  The foundation system shall be designed to accommodate building loads per
local building codes and include spread footings, column piers and formed walls
where required.

 

2.   A free standing steel structure designed to accommodate structural loads of
a typical commercial office building.  The structure will be clad with a
combination of precast concrete and cast stone and metal panel to complement the
existing building.  High performance insulated glass in aluminum frames will be
provided at perimeter walls.    A fully adhered insulated EPDM roof system will
be provided.   Perimeter doors will be provided at lobby and emergency exits. 
The building envelope will be used as a component to meet the requirements of
the City of Boulder Energy Code.

 

3.  Floors will be poured concrete with a smooth trowel finish.

 

D.            Interior Construction

 

1.  The Landlord will provide the following interior finishes as part of the
core and shell:

 

a.  First floor lobby to be decorated with first class finishes including hard
tile floors, painted drywall and lay-in ceilings, upgraded lighting.

 

MAVDevelopment Company· South State Commons III· 2727 South State Street,
Suite 100·Ann Arbor, MI 48104·734.930.6700·734.930.6701 fax·www.mavd.com

 

--------------------------------------------------------------------------------


 

b.   Each floor shall have finished restrooms including painted drywall walls,
lay-in ceilings, hard surface countertops and flooring.  Toilet fixtures will be
provided to exceed minimum code requirements.  Toilet partitions and accessories
complete.

 

c.   One new three story stair tower for emergency egress will be constructed.  
The existing north stair shall be modified by extending it vertically to the
third floor of the new addition.

 

d.   Each floor will have one “house” electrical closet and one “house”
telecommunications room, vertically stacked, for future tenant distribution. 
Conduit stubs will be provided between floors for future vertical access.  The
electrical closet will have one 200 amp, 480/277 volt distribution panel for
future Tenant Improvement work.  One 4’x8’ plywood backboard will be provided in
each telecommunications room.

 

f.   Two passenger elevators with upscale finishes will be provided.

 

g.   One elevator machine room will be constructed complete.

 

i.    Metal studs and finished drywall at all perimeter walls.

 

J.   Window sills and window treatments to be Tenant Improvement cost.

 

E.            Building Systems

 

1.  Fire Protection

 

a.   A complete wet pipe fire suppression system will be provided including
upright sprinkler heads, piping and vertical risers.  Work will conform to NFPA
and City of Boulder codes.

 

2.  Heating Ventilation and Air Conditioning

 

The core and shell Heating Ventilating and Air Conditioning system will be used
as a component to meet the requirements of City of Boulder Energy Code.  The
system will include:

 

a.   Two (2) new 50,000 cfm roof top mounted air handling units using indirect
gas fired heat and DX cooling.  The DX cooling will include an evaporator coil
with electrically controlled expansion valve and air cooled condensing coils.

 

b.   Two new condensing boilers, 750 MBH each, including hydronic supply and
return piping to eight (8) VAV boxes at each floor.

 

c.   Circulation pumps and pipe insulation.  Duct insulation.

 

d.   Medium pressure ductwork installed the entire length at each floor.

 

e.   Eight variable air volume (VAV) boxes per floor.  Temperature controls to
each VAV box.

 

f.   DDC control system for the new addition including hardware, software and
programming.

 

g.   Toilet room exhaust system including ductwork and controls.

 

3.   Electrical

 

The core and shell electrical system shall include:

 

2

--------------------------------------------------------------------------------


 

a.   Sufficient power will be provided by the utility company for the buildings
electrical service.

 

b.   All required medium voltage switch gear, disconnects and distribution for
the addition.

 

c.   Electrical distribution including the necessary transformers to all core
and shell provided work noted above.

 

d.   Final connections to all core and shell HVAC equipment.

 

e.   One 200 amp 480/277 volt distribution panel per floor located in “house”
electrical rooms for future Tenant Improvement Work.  Tenant suites to be
individually metered.

 

f.   Fire alarm system complete for core and shell work.  Capacity for future
Tenant Improvement work to be provided.

 

g.   Exit and egress lighting for core and shell work.

 

h.  Card access system for perimeter doors.

 

i.  It is assumed that Tenant lighting system shall be designed efficiently and
be used as a component to meet the requirements of City of Boulder Energy Code.

 

j.  A 135 kilowatt solar photovoltaic system complete with roof mounted solar
panels, power inverters and all required cabling.  The system will be connected
to the buildings electrical distribution system.

 

3

--------------------------------------------------------------------------------


 

Group 14 and DLR Group Design Recommendations

February 5, 2013

 

Group 14 Sustainable Design Recommendations per letter dated September 5, 2012
(as attached to Lease Proposal date September 21, 2012).

 

1.                                      Reduced Window Area — The original
design has been modified to replace vision glass with insulated metal spandrel
on the uppermost glazing panel on the 1st level.  This creates an overall
glazing area of 39.19%. (East façade for calculations)

 

2.                                      R-20 roof insulation.  Base Building
Specification:  R-30.

 

3.                                      R-21 batts in walls.  Base Building
Specification: R19 batts with 4” metal studs, along with 2” R10 (R5/in.) XPS
continuous rigid insulation.

 

4.                                      Exterior shading on the west.  Not
included in Base Building Specification.  Cost option provided per Exhibit D.

 

5.                                      Windows.  Base Building Specification: 
U Value of .3 Winter and .27 Summer, a SHGC less than 0.22 and a VT greater than
0.34.

 

6.                                      Five tubular skylights.  Included in
Base Building Design.

 

7.                                      Lighting.  The Base Building will
incorporate code required lighting controls, including occupancy sensors and
time clock.  It is understood that the tenant improvement will achieve the code
required lighting power density, as well as other controls as required by code. 
The tenant improvement lighting will be used as component in achieving the goals
of the Boulder Energy Code, along with the building envelope and mechanical
systems.

 

8.                                      HVAC.  Options above Base Building
Specification outlined in Exhibit D.

 

DLR Group Concepts and Recommendations per Lease Proposal dated September 21,
2012.

 

1.                                      Monumental Stair.  Eliminated at
Tenant’s request.

 

2.                                      Reconfigure north restroom core. 
Included in the Base Building Design.

 

3.                                      Trellis structure on the west facing
decks.  Included in the Base Building Design.

 

4.                                      Trellis on existing west patio. 
Included in the Base Building Design.

 

5.                                      Upgrade entrance to north stairwell. 
Base Building Design will include the following:  The north stairwell will be
extended to serve the third floor, and the east wall entry to the stair will
include two doors on the second and third floors to improve circulation in the
stair.

 

6.                                      Double door for deliveries.  Included in
the Base Building Design.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT H -1

 

TENANT-MANAGED WORK LETTER

 

1.             Construction Generally.  Tenant agrees to construct the Tenant
Improvement Work in a good and workmanlike manner in and upon the Additional
Premises, at Tenant’s sole cost and expense, in accordance with the Approved
Construction Drawings and otherwise in accordance with the terms and conditions
contained in this Tenant-Managed Work Letter (as used herein, the “Work
Letter”).  Capitalized terms used in this Work Letter but not defined herein
shall have the meanings given to such terms in the Lease.  In the case of a
conflict between the terms of this Work Letter and the Lease, the latter shall
control.  Except as otherwise provided herein, Tenant will employ experienced,
union-affiliated licensed contractors, architects, engineers and other
consultants, reasonably approved by Landlord, to construct the Tenant
Improvement Work and will require in the applicable contracts that such parties
(a) carry insurance in such amounts and types of coverages as are reasonably
required by Landlord, and (b) design and construct the Tenant Improvement Work
in a good and workmanlike manner and in compliance with all applicable laws. 
Landlord hereby approves Sand Construction as Tenant’s general contractor for
the Tenant Improvement Work, and shall cause Landlord’s general contractor,
within thirty (30) calendar days after the Commencement Date, to meet and
consult with Sand Construction, for the purpose of coordinating the staging and
commencement of the Tenant Improvement Work, prior to and in connection with
construction and completion of the Base Building Improvements, including
reasonable Building access by Sand Construction.  If Tenant elects to use any
other general contractor, it must be union-affiliated and shall be subject to
Landlord’s reasonable approval as set forth above.  Unless otherwise agreed to
in writing by Landlord and Tenant, all work involved in the construction and
installation of the Tenant Improvement Work shall be carried out by Tenant’s
Contractors (hereinafter defined) under the sole direction of Tenant’s general
contractor, in compliance with all Building rules and regulations insofar as
they do not inhibit or delay normal construction activity, and in such a manner
so as not to unreasonably interfere with or disturb any other operations,
business, use and enjoyment of the Building or the structural calculations for
imposed loads.  Tenant shall obtain from its general contractor and provide to
Landlord a list of all subcontractors providing labor or materials in connection
with any portion of the Tenant Improvement Work prior to commencement of the
Tenant Improvement Work and Landlord shall have the right to reasonably approve
all subcontractors, which shall also be union-affiliated, which approval shall
not be unreasonably withheld, conditioned or delayed.  Tenant’s general
contractor shall warrant to the Landlord that the design, construction and
installation of the Tenant Improvement Work shall conform to the requirements of
all applicable laws, including building, plumbing and electrical codes and the
requirements of any authority having jurisdiction over, or with respect to, such
Tenant Improvement Work.  Without limiting the foregoing, Tenant’s general
contractor shall, at Tenant’s expense, be responsible for Americans with
Disabilities Act (“ADA”) (and any comparable state accessibility standards)
compliance in the Premises, including restrooms on any floor now or hereafter
leased or occupied in its entirety by Tenant, its affiliates or transferees. 
Landlord shall not be responsible for determining whether Tenant is a public
accommodation under ADA or whether the Approved Construction Documents comply
with ADA requirements; except that Landlord shall be responsible, at Landlord’s
expense, to ensure that the Base Building Improvements are designed,
constructed, and delivered to Tenant in compliance with the ADA and any
comparable state or local standards, and local building codes.  Such similar
determinations for the Tenant Improvement Work, if desired by Tenant, shall be
the sole responsibility of Tenant’s general contractor.  Landlord’s approval of
the Approved Construction Documents shall not be deemed a statement of
compliance with applicable laws, nor of the accuracy, adequacy, appropriateness,
functionality or quality of the improvements to be made according to the
Approved Construction Documents.  No later than thirty (30) days after
completion of the Tenant Improvement Work, Tenant’s general contractor shall
provide Landlord and Tenant with copies of “as built” drawings for the Tenant
Improvement Work.

 

2.             Landlord’s Contribution; DLR Group Advance.  Subject to the terms
and conditions of this Paragraph 2, Landlord will provide Tenant with an
allowance (the “Construction Allowance”) to be applied towards the cost of
constructing the Tenant Improvement Work; except that, within ten (10) business
days after the Commencement Date, the Landlord shall advance the sum of $0.15 /
RSF or $13,361.85 from the Construction Allowance directly to DLR Group, for the
purpose of preparing the initial Construction Documents, and shall pay any
balance due to DLR Group upon completion of the Approved Construction Documents.

 

(A)          Landlord’s obligation to reimburse Tenant for Tenant’s construction
of the Tenant Improvement Work shall be: (i) limited to actual costs incurred by
Tenant in its construction of the Tenant

 

H1-1

--------------------------------------------------------------------------------


 

Improvement Work; (ii) limited to an amount up to, but not exceeding, $52.00
multiplied by the Rentable Area of the Additional Premises (which, based on an
estimated Rentable Area of 89,079, shall be $4,632,108.00, and which shall be
subject to change based on any re-measurement of the Additional Premises as set
forth in Section 1.3(b)(i) of the Lease); and (iii) conditioned upon Landlord’s
receipt of (X) written notice (which notice shall be accompanied by invoices and
documentation set forth below) from Tenant’s general contractor that the Tenant
Improvement Work has been completed and accepted by Tenant and (Y) if required
by Landlord, any additional documentation that may reasonably be required by
Landlord’s mortgagee in connection with permitting draws on the Construction
Allowance.  The cost of (a) all space planning, design, consulting or review
services obtained by Tenant in obtaining the Approved Construction Drawings,
(b) purchasing and installing all building equipment for the Additional Premises
(including any submeters and other above building standard electrical equipment
approved by Landlord), (c) required metering, re-circuiting or re-wiring for
metering, equipment rental, engineering design services, consulting services,
studies, construction services, cost of billing and collections, (d) all costs
associated with obtaining any required building permits and other governmental
approvals (which shall be procured by Tenant’s general contractor as part of the
Tenant Improvement Work); and (e) materials and labor, shall all be included in
the cost of the Tenant Improvement Work and may be paid out of the Construction
Allowance, to the extent sufficient funds are available for such purpose.  In
addition, Tenant may elect to use a portion of the Construction Allowance, not
to exceed $5.00 multiplied by the Rentable Area of the Additional Premises,
toward the costs of leasehold improvements in the Current Premises that may be
part of the Approved Construction Documents, provided that there are sufficient
funds available in the Construction Allowance for such purposes.  Any
reimbursement obligation of Landlord under this Work Letter shall be applied
solely to the purposes specified above, as allocated, within one hundred eighty
(180) days after the Additional Premises Rent Commencement Date or be forfeited
with no further obligation on the part of Landlord.

 

(B)          The Construction Allowance (less a ten percent (10%) retainage to
be held by Landlord, or if required by Landlord’s mortgagee, Landlord’s
mortgagee, herein the “Retainage”) shall be funded in installments (no more
frequently than once per month on the last business day of each month) directly
to Tenant’s general contractor (unless otherwise directed by Tenant) within
thirty (30) days following Landlord’s receipt of Tenant’s written draw request
(including the final draw request by Sand Construction) accompanied by the
following documents: (i) conditional progress lien waivers from Tenant’s general
contractor and all subcontractors (collectively, “Tenant’s Contractors”) whose
work is the subject of such draw request (subject only to the receipt of payment
therefor), (ii) unconditional progress lien waivers from Tenant’s Contractors
with respect to any amounts funded by Landlord more than 30 days prior to the
date of the current draw request, (iii) reasonable supporting detail in AIA G702
format including, but not limited to, work orders, invoices, sales receipts,
bills of lading, time sheets and material purchase orders reasonably acceptable
to Landlord, for the costs incurred by Tenant, (iv) a copy of the certificate of
Tenant’s construction manager or architect certifying to Tenant and Landlord
that the Tenant Improvement Work has been completed to the extent represented by
the draw request; and (v) any other documentation reasonably required by
Landlord’s mortgagee. Landlord shall promptly release all Retainage in
connection with paying Sand Construction’s the final draw request, within thirty
(30) days following Landlord’s receipt of such request, provided that all
Close-Out Items (hereinafter defined) are contained with such request.  If the
final draw request does not contain all Close-Out Items, then Landlord shall not
be required to release the Retainage until all Close-Out Items are received. 
When used herein, the term “Close-Out Items” means the following items:  (1) a
certificate of occupancy for the Premises related to the Tenant Improvement
Work; (2) copies of all warranties and guarantees from Tenant’s Contractors;
(3) final “as built” drawings with respect to the Tenant Improvement Work;
(4) final lien waivers from all of Tenant’s Contractors or others providing
goods or services relating to the Tenant Improvement Work; (5) copies of all
operational and maintenance manuals related to the Tenant Improvement Work;
(6) an air balancing report with respect to the Premises; (7) proof of, or a
sufficient plan for, completion of all “punch list” items related to the Tenant
Improvement Work; and (8) to the extent not included in items (1) through
(7) any other items that might also be required pursuant to items (i) through
(iv) above related to requests for interim draws.  If the total cost of the
Tenant Improvement Work exceeds the Construction Allowance, then Tenant shall
pay all such excess costs and Tenant agrees to keep the Premises and the
Building free from any liens arising out of the non-payment of such costs. 
Except as otherwise expressly provided in this Work Letter, any costs of the
Tenant Improvement Work in excess of the Construction Allowance including
changes requested by Tenant and approved by Landlord which increase the cost of
the Tenant Improvement Work (collectively, “Actual Cost Overruns”) shall be paid
by Tenant directly to Tenant’s Contractors as and when the same are due. 
Landlord may stop or decline to commence payment of any of the Construction
Allowance until such payment of any Actual Cost Overruns is made by Tenant and
evidence of such payment is delivered to Landlord.  On or before the

 

H1-2

--------------------------------------------------------------------------------


 

Additional Premises Rent Commencement Date, and as a condition to Tenant’s right
to commence its business operations in the Additional Premises, Tenant shall
provide Landlord with evidence that the entire amount of any Actual Cost
Overruns has been paid or adequate provision for full and prompt payment has
been made by Tenant.  Tenant’s failure to pay, when due, any Actual Cost
Overruns shall constitute an Event of Default under the Lease.  If there are any
projected Cost Overruns, Tenant shall with each draw request provide Landlord
with an itemized description of any such projected Cost Overruns, and evidence
that adequate provision has been made by Tenant for full and prompt payment of
same to Tenant’s Contractors (it being the intent of the parties that the
payments by Tenant and Landlord hereunder be made on a pari passu basis when
due), unless otherwise directed by Landlord’s mortgagee.  At the request of
Landlord or Landlord’s mortgagee, Tenant shall provide reasonable assurances, in
such form as may be reasonably requested by Landlord or Landlord’s mortgagee,
that it has the ability to pay any projected Cost Overruns.

 

(C)          All installations and improvements now or hereafter placed in the
Premises other than building standard improvements shall be for Tenant’s account
and at Tenant’s cost.  Tenant shall pay any ad valorem taxes and increased
insurance thereon or attributable thereto, which cost, if any, shall be payable
by Tenant to Landlord as additional Rent within thirty (30) days after receipt
of an invoice therefor.  Tenant’s failure to pay such cost shall constitute an
Event of Default under the Lease.

 

3.             Landlord’s Oversight and Coordination.  Construction of the
Tenant Improvement Work shall be subject to reasonable oversight and
coordination by Landlord, but such oversight and coordination shall not
unreasonably interfere with or distract the work of Tenant’s Contractors. 
Landlord has the right to inspect construction of the Tenant Improvement Work
from time to time.  With each draw request, Tenant shall include as a line item
for Landlord’s oversight and coordination of the construction of the Tenant
Improvement Work, an oversight fee equal to Landlord’s out-of-pocket costs
associated with such oversight, not to exceed a total of two percent (2%) of the
aggregate contract price for the Tenant Improvement Work.  Landlord shall submit
detailed monthly invoices to Tenant for Landlord’s out-of-pocket oversight
costs, on or before the 20th calendar day of each month, for inclusion in
Tenant’s next written draw request. Tenant’s failure to pay such oversight fee
when due shall constitute an Event of Default under the Lease.

 

4.             Assumption of Risk and Waiver.  TENANT HEREBY ASSUMES ANY AND ALL
RISKS INVOLVED WITH RESPECT TO THE TENANT IMPROVEMENT WORK AND HEREBY RELEASES
AND DISCHARGES ALL LANDLORD PARTIES FROM ANY AND ALL LIABILITY OR LOSS, DAMAGE
OR INJURY SUFFERED OR INCURRED BY TENANT OR THIRD PARTIES IN ANY WAY ARISING OUT
OF OR IN CONNECTION WITH THE TENANT IMPROVEMENT WORK.

 

H1-3

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

LANDLORD-MANAGED WORK LETTER

 

1.             Construction Generally.  Subject to the terms of this
Landlord-Managed Work Letter (as used herein, the “Work Letter”), Landlord
agrees to cause the Tenant Improvement Work to be performed in a good and
workmanlike manner in accordance with the Approved Construction Documents. 
Capitalized terms used in this Work Letter but not defined herein shall have the
meanings given to such terms in the Lease.  In the case of a conflict between
the terms of this Work Letter and the Lease, the latter shall control.  Tenant
acknowledges that Landlord is not an architect or engineer, and that the Tenant
Improvement Work will be designed and performed by independent architects,
engineers and contractors (“Landlord’s Contractors”).  Accordingly, Landlord
does not guarantee or warrant that the Approved Construction Documents will
comply with laws or be free from errors or omissions, nor that the Tenant
Improvement Work will be free from defects, and Landlord will have no liability
therefor; except that, in the event of such errors, omissions or defects, and
upon Tenant’s written request, Landlord will use commercially reasonable efforts
to enforce any applicable warranties, and shall cause Landlord’s Contractors to
remedy such defect(s) within a commercially reasonable time.  In addition,
Landlord’s approval of the Construction Documents or the Tenant Improvement Work
shall not be interpreted to waive or otherwise modify the terms and provisions
of the Lease.  Landlord’s Contractors shall, at Landlord’s expense, be
responsible for Americans with Disabilities Act (“ADA”) (and any comparable
state accessibility standards) compliance in the Premises, including restrooms
on any floor now or hereafter leased or occupied in its entirety by Tenant, its
affiliates or transferees.  Landlord shall not be responsible for determining
whether Tenant is a public accommodation under ADA or whether the Approved
Construction Documents comply with ADA requirements; but Landlord shall cause
Landlord’s Contractors to construct the Tenant Improvement Work in compliance
with all applicable building codes.  Landlord’s approval of the Approved
Construction Documents shall not be deemed a statement of compliance with
applicable laws, nor of the accuracy, adequacy, appropriateness, functionality
or quality of the improvements to be made according to the Approved Construction
Documents.

 

2.             Landlord’s Contributions.  Landlord will provide a construction
allowance not to exceed $52.00 multiplied by the Rentable Area of the Additional
Premises (the “Construction Allowance”), toward the cost of constructing the
Tenant Improvement Work (which, based on an estimated Rentable Area of 89,079,
shall be $4,632,108.00, and which shall be subject to change based on any
re-measurement of the Additional Premises as set forth in Section 1.3(b)(i) of
the Lease).  Payments shall be made directly to Landlord’s Contractors
performing the Tenant Improvement Work.     The cost of (a) all space planning,
design, consulting or review services obtained by Tenant in obtaining the
Approved Construction Drawings, (b) purchasing and installing all building
equipment for the Additional Premises (including any submeters and other above
building standard electrical equipment approved by Landlord), (c) required
metering, re-circuiting or re-wiring for metering, equipment rental, engineering
design services, consulting services, studies, construction services, cost of
billing and collections, (d) all costs associated with obtaining any required
building permits and other governmental approvals (which shall be procured by
Landlord as part of the Tenant Improvement Work); and (e) materials and labor,
shall all be included in the cost of the Tenant Improvement Work and may be paid
out of the Construction Allowance, to the extent sufficient funds are available
for such purpose.  In addition, Tenant may elect to use a portion of the
Construction Allowance, not to exceed $5.00 multiplied by the Rentable Area of
the Additional Premises, toward the costs of leasehold improvements in the
Current Premises that may be part of the Approved Construction Documents,
provided that there are sufficient funds available in the Construction Allowance
for such purposes.  The Construction Allowance made available to Tenant under
this Work Letter must be utilized for its intended purpose within one hundred
eight (180) days after the Additional Premises Rent Commencement Date or be
forfeited with no further obligation on the part of Landlord.

 

3.             Substantial Completion.  The Tenant Improvement Work shall be
deemed to be “Substantially Complete” on the date that all Tenant Improvement
Work (other than any details of construction, mechanical adjustment or any other
similar matter, the noncompletion of which does not materially interfere with
Tenant’s use or occupancy of the Additional Premises) has been performed, and
the City of Boulder has completed all final inspections and approvals, and
issued a Certificate of Occupancy or other appropriate governmental approvals
permitting Tenant to occupy the Additional Premises for its business.  If there
is any dispute as to when Substantial Completion has occurred, the date of the
Certificate of Occupancy shall control.  Time is of the essence in connection
with the obligations of Landlord and Tenant under this Work Letter.  Landlord
shall not be liable or responsible for any claims incurred (or

 

H2-1

--------------------------------------------------------------------------------


 

alleged) by Tenant due to any delay in achieving Substantial Completion, for any
reason beyond the reasonable control of Landlord and/or Landlord’s Contractors. 
Tenant’s sole and exclusive remedy for any delay in achieving Substantial
Completion for any reason other than Tenant Delay (defined below) shall be the
resulting postponement (if any) of the Additional Premises Rent Commencement
Date.  “Tenant Delay” means any act or omission of Tenant or its agents,
employees, vendors or contractors that actually delays the Substantial
Completion of the Tenant Improvement Work, including:  (i) Tenant’s failure to
furnish information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (ii) Tenant’s selection of non-building standard equipment
or materials; (iii) changes requested or made by Tenant to previously approved
plans and specifications; or (iv) performance of work in the Premises by Tenant
or Tenant’s contractor(s) during the performance of the Tenant Improvement Work.

 

4.             Costs.

 

(A)          Change Orders and Cost Overruns.  Landlord’s approval is required
in advance of all changes to, and deviations from, the Approved Construction
Documents (each, a “Change Order”), including any (i) omission, removal,
alteration or other modification of any portion of the Tenant Improvement Work,
(ii) additional architectural or engineering services, (iii) changes to
materials, whether building standard materials, specially ordered materials, or
specially fabricated materials, or (iv) cancellation or modification of supply
or fabrication orders.  Landlord’s approval of a Change Order shall not be
unreasonably withheld, conditioned or delayed, and, so long as the cost of the
Change Order does not create an Actual Cost Overrun (defined below), or to the
extent that Tenant pre-pays such cost, Change Order approval shall be promptly
granted. Except as otherwise expressly provided in this Work Letter, any costs
of the Tenant Improvement Work in excess of the Construction Allowance including
Change Orders requested by Tenant and approved by Landlord which increase the
cost of the Tenant Improvement Work (collectively, “Actual Cost Overruns”) shall
be paid by Tenant to Landlord within ten (10) days of receipt of Landlord’s
invoice.  Landlord may stop or decline to commence all or any portion of the
Tenant Improvement Work until such payment of Actual Cost Overruns is received. 
On or before the Additional Premises Rent Commencement Date, and as a condition
to Tenant’s right to take possession of the Additional Premises, Tenant shall
pay Landlord the entire amount of any and all Actual Cost Overruns, less any
prepaid amounts.  Tenant’s failure to pay, when due, any Actual Cost Overruns or
the cost of any Change Order that produces an Actual Cost Overrun shall
constitute an Event of Default under the Lease.

 

5.             Acceptance.  In connection with the issuance of a final
Certificate of Occupancy by the City of Boulder, permitting Tenant to occupy the
Additional Premises for its business, Landlord and Tenant (and/or their
respective general contractors) shall jointly walk-through and inspect the
Tenant Improvement Work, and generate a written punchlist of any items requiring
finish-work, repair and/or correction by Landlord’s Contractors.  By taking
possession of the Additional Premises, Tenant agrees and acknowledges that
(i) the Additional Premises are usable by Tenant as intended; (ii) Landlord has
no further obligation to perform any Tenant Improvement Work or other
construction (except punchlist items, if any, agreed upon by Landlord and Tenant
in writing or required by the Approved Construction Documents or local building
codes): and (iii) both the Building and the Premises (including both the Current
Premises and the Additional Premises) are satisfactory in all respects. 
Landlord shall complete any punchlist items within a commercially reasonable
time not to exceed thirty (30) calendar days.

 

H2-2

--------------------------------------------------------------------------------